EXHIBIT 10.1

EXECUTION VERSION

 

 

 

 

MASTER SEPARATION AGREEMENT

dated as of May 28, 2009

by and

among

AMERICAN INTERNATIONAL GROUP, INC.,

AMERICAN HOME ASSURANCE COMPANY,

and

TRANSATLANTIC HOLDINGS, INC.

--------------------------------------------------------------------------------



TABLE OF CONTENTS     Page ARTICLE I   DEFINITIONS       Section 1.01. Certain
Defined Terms 2   ARTICLE II     EXECUTION OF UNDERWRITING AGREEMENT; CLOSING;
CLOSING DELIVERIES       Section 2.01. Execution of Underwriting Agreement 2    
  Section 2.02. Closing 2       Section 2.03. Closing Deliveries 2   ARTICLE III
  AGREEMENTS       Section 3.01. Agreements Relating to the Offering 3      
Section 3.02. Regulatory and Other Authorizations; Reasonable Best Efforts 4    
  Section 3.03. Asset Transfers; Other Restructuring 5       Section 3.04.
Intercompany Obligations 6       Section 3.05. Intercompany Agreements 9      
Section 3.06. Mutual Release 9       Section 3.07. Guarantees 10       Section
3.08. AIG Intellectual Property, AIG Names and Marks, TRH Intellectual Property,
TRH Names and Marks 11       Section 3.09. Insurance 17       Section 3.10. D&O
Insurance and Liabilities 18       Section 3.11. Employee Matters 18      
Section 3.12. Access 25


i

--------------------------------------------------------------------------------



Section 3.13. Books and Records 27       Section 3.14. TRH Compliance Matters 28
      Section 3.15. Auditors and Audits; Annual and Quarterly Statements and
Accounting 28       Section 3.16. Earnings Releases, Press Releases and Similar
Information 29       Section 3.17. Confidentiality 29       Section 3.18.
Third-Party Contracts 32       Section 3.19. AIG Corporate Credit Card Program
33       Section 3.20. Certain Waivers 33       Section 3.21. Adoption of
Amended and Restated TRH Certificate of Incorporation 33       Section 3.22.
By-Laws of TRH 34       Section 3.23. Subleases 34       Section 3.24. No
Solicitation; No Hire 35       Section 3.25. Further Action 36   ARTICLE IV  
CONDITIONS OF TRH TO CLOSING       Section 4.01. Conditions to Obligations of
TRH to Execute the Underwriting Agreement 36   ARTICLE V   REPRESENTATIONS AND
WARRANTIES OF AIG       Section 5.01. Incorporation and Authority of AIG and
AHAC 37       Section 5.02. Enforceability 37       Section 5.03. Consents and
Approvals 38       Section 5.04. Non-Contravention 38       Section 5.05.
Disclaimer 38


ii

--------------------------------------------------------------------------------



ARTICLE VI   REPRESENTATIONS AND WARRANTIES OF TRH       Section 6.01.
Incorporation and Authority of TRH 38       Section 6.02. Enforceability 38    
  Section 6.03. Consents and Approvals 39       Section 6.04. Non-Contravention
39       Section 6.05. Disclaimer 39   ARTICLE VII   TERMINATION AND WAIVER    
  Section 7.01. Pre-Closing Termination 39       Section 7.02. Termination of
Underwriting Agreement 40       Section 7.03. Post-Closing Termination 40      
Section 7.04. Notice of Termination 40       Section 7.05. Effect of Termination
40   ARTICLE VIII   INDEMNIFICATION       Section 8.01. Survival 40      
Section 8.02. Indemnification by AIG 40       Section 8.03. Indemnification by
TRH 41       Section 8.04. Notification of Claims 42       Section 8.05. Payment
43       Section 8.06. Exclusive Remedies 43       Section 8.07. Additional
Indemnification Provisions 44       Section 8.08. Mitigation 45       Section
8.09. Contribution for Securities Law Violations 45


iii

--------------------------------------------------------------------------------



Section 8.10. Ancillary Agreements 46   ARTICLE IX   GENERAL PROVISIONS      
Section 9.01. Expenses 46       Section 9.02. Notices 46       Section 9.03.
Public Announcements 47       Section 9.04. Severability 48       Section 9.05.
Entire Agreement 48       Section 9.06. Assignment 48       Section 9.07. No
Third Party Beneficiaries 48       Section 9.08. Amendment; Waiver 48      
Section 9.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 49
      Section 9.10. Rules of Construction 50       Section 9.11. Specific
Performance 50       Section 9.12. Counterparts 50


Exhibits         Exhibit A   Definitions Exhibit B   Form of Underwriting
Agreement Exhibit C   Form of Registration Rights Agreement Exhibit D   Form of
Transition Services Agreement Exhibit E   Form of Stockholders Agreement Exhibit
F   Form of Hold Harmless Agreement Exhibit G   Form of Consent from AIG and
AHAC to Adopt the Restated Certificate of Incorporation of TRH Exhibit H   Form
of Restated Certificate of Incorporation of TRH Exhibit I   Form of New York
Sublease Exhibit J   Form of Chicago Sublease Exhibit K   Form of Toronto
Sublease


iv

--------------------------------------------------------------------------------



Annexes     Annex I TRH’s Knowledge


Schedules           Schedule 3.03(a)   -   Asset Transfers from TRH and the
Company Subsidiaries to AIG or any of its Affiliates Schedule 3.03(b)   -  
Asset Transfers from AIG and its Affiliates to TRH or the Company Subsidiaries
Schedule 3.04(a)   -   Intercompany Obligations Settled at Closing Schedule
3.04(b)   -   Intercompany Obligations that Survive the Closing Schedule 3.05(a)
  -   Intercompany Agreements Remaining in Place Schedule 3.05(b)   -   Amended
Intercompany Agreements Schedule 3.06   -   Exceptions to Mutual Release
Schedule 3.07(a)   -   AIG Guarantees Schedule 3.07(d)   -   Amounts Against
which Letters of Credit have been Applied Schedule 3.09   -   Insurance Premiums
Schedule 3.11(b)(vii)   -   Pension Plans/TRH Expatriates Schedule 3.11(b)(viii)
  -   Pension Plans/Liabilities for a certain Employee Schedule 3.11(f)   -  
AIG’s Non-Qualified Plans Schedule 3.18   -   Third-Party Contracts Schedule
5.03   -   AIG Governmental and Other Consent and Approvals Schedule 6.03   -  
TRH Governmental and Other Consent and Approvals


v

--------------------------------------------------------------------------------



          This MASTER SEPARATION AGREEMENT (this “Agreement”), dated as of May
28, 2009, is entered into by and among AMERICAN INTERNATIONAL GROUP, INC., a
Delaware corporation (“AIG”), AMERICAN HOME ASSURANCE COMPANY, a New York
domiciled insurance company and an indirectly wholly-owned subsidiary of AIG
(“AHAC”), and TRANSATLANTIC HOLDINGS, INC., a Delaware corporation (“TRH”).

RECITALS

          A. AIG directly Beneficially Owns 17,073,690 shares of common stock
(“Common Stock”), par value $1.00 per share, of TRH (collectively, the “AIG
Shares”).

          B. AHAC directly Beneficially Owns 22,018,972 shares of Common Stock
of TRH (collectively, the “AHAC Shares” and together with the AIG Shares, the
“Shares”).

          C. Concurrently with the execution and delivery of this Agreement, TRH
has filed a prospectus supplement to the prospectus contained in Post Effective
Amendment No. 1 to its Registration Statement on Form S-3 (the “Registration
Statement”) and a prospectus supplement thereto with the Securities and Exchange
Commission (the “SEC”) for a public offering of all or a portion of the Shares
(the “Offering”).

          D. In the event that AIG and AHAC elect to consummate the Offering and
the transactions contemplated hereby, subject to the satisfaction or waiver of
the last of the conditions to the obligations of TRH contained in Section 4.01
herein, AIG, AHAC, TRH and the Underwriter(s) will enter into an underwriting
agreement in substantially the form attached hereto as Exhibit B with respect to
the Offering (the “Underwriting Agreement”), and simultaneously with the
execution thereof, AIG, AHAC and TRH will close the transactions contemplated
herein (the “Closing”).

          E. At the Closing, to the extent that not all of the Shares are agreed
to be sold pursuant to the Underwriting Agreement, TRH, AIG and AHAC will enter
into a registration rights agreement in substantially the form attached hereto
as Exhibit C (the “Rights Agreement”), in which TRH shall grant to AIG and AHAC
certain rights to require TRH to register with the SEC their respective Shares
that were not sold pursuant to the Offering.

          F. At the Closing, AIG and TRH will enter into a transition services
agreement in substantially the form attached hereto as Exhibit D (the
“Transition Services Agreement”).

          G. At the Closing, if the Shares to be Beneficially Owned by AIG and
AHAC following the sale of the Shares agreed to be sold pursuant to the
Underwriting Agreement would constitute at least 10% of the outstanding shares
of Common Stock of TRH, AIG, AHAC and TRH will enter into a stockholders
agreement in substantially the form attached hereto as Exhibit E (the
“Stockholders Agreement”).

          H. At the Closing, to the extent required by, and in accordance with
and pursuant to the provisions of Section 3.07(b) hereof, TRH and AIG shall
enter into one or more hold harmless agreements in substantially the form
attached hereto as Exhibit F (each, a “Hold Harmless Agreement”).

--------------------------------------------------------------------------------



          I. The parties have determined that it would be appropriate and
desirable to set forth in this Agreement the manner in which certain agreements
and understandings among the parties will be addressed following the Closing.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

ARTICLE I

DEFINITIONS

          Section 1.01. Certain Defined Terms. Capitalized terms used in this
Agreement shall have the meanings specified in Exhibit A or elsewhere in this
Agreement.

ARTICLE II

EXECUTION OF UNDERWRITING AGREEMENT; CLOSING; CLOSING DELIVERIES

          Section 2.01. Execution of Underwriting Agreement. AIG, AHAC and TRH
shall enter into the Underwriting Agreement as and when requested by AIG, and
each party shall comply with its respective obligations thereunder; provided
that the obligations of TRH to enter into the Underwriting Agreement shall be
subject to the satisfaction or waiver of the last of the conditions to the
obligations of TRH contained in Section 4.01 herein.

          Section 2.02. Closing. The Closing shall occur at the Underwriting
Agreement Effective Time, at the offices of Sullivan & Cromwell LLP, 125 Broad
Street, New York, New York 10004.

          Section 2.03. Closing Deliveries. At the Closing:

          (a) Each of AIG and AHAC shall deliver, or cause to be delivered, to
TRH counterparts of the Underwriting Agreement, duly executed by AIG and AHAC;

          (b) Each of AIG and AHAC shall deliver to TRH the written consent
contemplated by Section 3.21, duly executed by a duly authorized officer of AIG
and AHAC, respectively;

          (c) Each of AIG and AHAC shall deliver, or cause to be delivered, to
TRH counterparts of the Transition Services Agreement and the Hold Harmless
Agreement, if any, both of which are to be effective upon the First Time of
Delivery, to the extent it is a party to such agreements, duly executed by AIG,
AHAC or their respective applicable Affiliates to the extent each is a party
thereto;

          (d) In the event that not all of the Shares are agreed to be sold
pursuant to the Underwriting Agreement, each of AIG and AHAC shall deliver, or
cause to be delivered, to TRH counterparts of the Rights Agreement, to be
effective upon the First Time of Delivery, and, if the Shares to be Beneficially
Owned by AIG and AHAC following the sale of the Shares agreed to

2

--------------------------------------------------------------------------------



be sold pursuant to the Underwriting Agreement would constitute at least 10% of
the outstanding shares of Common Stock of TRH, the Stockholders Agreement, to be
effective upon the First Time of Delivery;

          (e) Each of AIG and AHAC shall deliver to TRH the certificate
contemplated by Section 4.01(c), duly executed by a duly authorized officer of
AIG and AHAC, respectively;

          (f) TRH shall deliver, or cause to be delivered, to AIG and AHAC (as
applicable) counterparts of each of the Transition Services Agreement and the
Hold Harmless Agreement, if any, both of which are to be effective upon the
First Time of Delivery, duly executed by TRH or the applicable Company
Subsidiary party thereto;

          (g) In the event that not all of the Shares are agreed to be sold
pursuant to the Underwriting Agreement, TRH shall deliver, or cause to be
delivered, to AIG and AHAC counterparts of the Rights Agreement, to be effective
upon the First Time of Delivery, and, if the Shares to be Beneficially Owned by
AIG and AHAC following the sale of the Shares agreed to be sold pursuant to the
Underwriting Agreement would constitute at least 10% of the outstanding shares
of Common Stock of TRH, the Stockholders Agreement, to be effective upon the
First Time of Delivery;

          (h) TRH shall deliver to AIG and AHAC a certificate duly executed by a
duly authorized officer of TRH certifying that (i) the representations and
warranties of TRH contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Closing Date as if made on
and as of the Closing Date and (ii) TRH shall have performed in all material
respects all obligations required to be performed by it under this Agreement on
or prior to the Closing;

          (i) TRH shall deliver, or cause to be delivered, to AIG and AHAC
counterparts of the Underwriting Agreement, duly executed by TRH; and

          (j) Each party hereto shall deliver to the other parties such other
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE III

AGREEMENTS

          Section 3.01. Agreements Relating to the Offering. Subject to the
conditions hereof, AIG, AHAC and TRH shall, and shall cause their respective
Affiliates to, use their respective reasonable best efforts to take, or cause to
be taken in good faith, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or as reasonably requested by any of the other
parties hereto, to consummate the Offering and the other transactions
contemplated by the Transaction Agreements, including by using their respective
reasonable best efforts to take the following actions:

          (a) TRH shall file such amendments or supplements to the Registration
Statement, and to any prospectus included therein, as may be reasonably
necessary in order to

3

--------------------------------------------------------------------------------



cause the Registration Statement to become and remain effective, and to cause
the Registration Statement, and any such prospectus or supplements thereto, not
to contain any misstatement or omission of a material fact, including filing
such amendments and supplements thereto as may be required by the Underwriting
Agreement, the SEC or applicable securities Laws.

          (b) AIG, AHAC and TRH shall enter into the Underwriting Agreement as
and when requested by AIG and each party shall comply with its respective
obligations thereunder, provided that AIG shall have the sole discretion of
whether or not to enter into the Underwriting Agreement.

          (c) TRH shall obtain “comfort” letters and updates thereof from its
independent accountants addressed to the Underwriter(s) and such letters shall
be reasonably acceptable to the Underwriter(s) and be in customary form and
covering matters of the type customarily covered in “comfort” letters to
Underwriter(s) as contemplated by the Underwriting Agreement.

          (d) TRH shall cooperate with the Underwriter(s) to facilitate timely
preparation and delivery of certificates representing the Shares and to enable
the Shares to be in such denominations and registered in such names as the
Underwriter(s) may request.

          (e) TRH shall participate and have senior management of TRH
participate in the preparation of materials and any “roadshow” marketing
efforts, including attendance by senior management at “roadshow” meetings that
AIG and the Underwriter(s) shall deem necessary or desirable.

          (f) TRH shall take any and all other actions necessary or desirable,
or as reasonably requested by AIG, to consummate the Offering as contemplated by
the Registration Statement and the Underwriting Agreement, including taking
actions of the type contemplated in Section 4 of the Rights Agreement (whether
or not the Rights Agreement, the form of which is attached hereto as Exhibit C,
is executed and delivered by the parties at the Closing).

          Section 3.02. Regulatory and Other Authorizations; Reasonable Best
Efforts.

          (a) The parties hereto shall use their reasonable best efforts to
obtain as promptly as practicable all authorizations, consents, orders and
approvals of all Governmental Authorities that may be or may become reasonably
necessary, proper or advisable under the Transaction Agreements and applicable
Laws to consummate and make effective the Offering and the other transactions
contemplated by the Transaction Agreements, and the parties hereto shall take
all actions as may be requested by any such Governmental Authorities to obtain
such authorizations, consents, orders and approvals. Each party hereto shall
cooperate with the reasonable requests of the other party in seeking to obtain
as promptly as practicable all such authorizations, consents, orders and
approvals. None of AIG, AHAC or TRH shall take or cause to be taken any action
that they are aware or should reasonably be aware would have the effect of
delaying, impairing or impeding the receipt of any such required authorizations,
consents, orders or approvals.

          (b) The parties hereto shall promptly make all filings and
notifications with all Governmental Authorities that may be or may become
reasonably necessary, proper or advisable

4

--------------------------------------------------------------------------------



under the Transaction Agreements and applicable Laws to consummate and make
effective the Offering and the other transactions contemplated by the
Transaction Agreements. AIG, AHAC and TRH each shall supply promptly any
additional information and documentary material that may be requested pursuant
to any applicable Laws. AIG, AHAC and TRH shall have responsibility for their
respective filing fees associated with any required filings.

          (c) Subject to applicable Laws relating to the sharing of information,
each of AIG, AHAC and TRH shall (i) promptly notify each other of any
communication it receives from any Governmental Authority (other than the FRBNY)
(ii) permit the other party to review in advance any proposed communication by
such party to any Governmental Authority (other than the FRBNY) and (iii)
provide each other with copies of all correspondence, filings or communications
between such party or any of its Representatives, on the one hand, and any
Governmental Authority (other than the FRBNY) or members of the staff of any
Governmental Authority (other than the FRBNY), on the other hand, in each case
under clauses (i), (ii) and (iii) of this Section 3.02(c) only to the extent
relating to the matters that are the subject of this Agreement. No party to this
Agreement shall agree to participate in any meeting with any Governmental
Authority (other than the FRBNY) relating to the matters that are the subject of
this Agreement unless it consults with the other parties to this Agreement in
advance and, to the extent permitted by such Governmental Authority (other than
the FRBNY), gives the other parties the opportunity to attend and participate at
such meeting. Subject to Section 3.17, AIG, AHAC and TRH shall coordinate and
cooperate fully with each other in exchanging such information and providing
such assistance as the other parties may reasonably request in connection with
the foregoing; provided, however, that the foregoing shall not require AIG,
AHAC, TRH, any of the Company Subsidiaries or any of their respective Affiliates
(i) to disclose any information that in the reasonable judgment of AIG, AHAC,
TRH, any of the Company Subsidiaries or any of their respective Affiliates (as
the case may be) would result in the disclosure of any trade secrets of third
parties or violate any of its obligations with respect to confidentiality or
(ii) to disclose any privileged information or confidential competitive
information of AIG, AHAC, TRH, any of the Company Subsidiaries or any of their
respective Affiliates. No party hereto shall be required to comply with any
provision of this Section 3.02(c) to the extent that such compliance would be
prohibited by applicable Law.

          (d) AIG, AHAC and TRH shall use their respective reasonable best
efforts to obtain any other consents and approvals and make any other
notifications that may be required in connection with the transactions
contemplated by the Transaction Agreements; provided, however, that AIG, AHAC
and TRH shall not be required to compensate any third party, commence or
participate in litigation or offer or grant any accommodation (financial or
otherwise) to any third party to obtain any such consent or approval; and
provided further that AIG, AHAC and TRH shall not be required to take any action
with respect to any third party unless such action is conditioned upon the
Closing. Each of AIG, AHAC and TRH shall promptly use its reasonable best
efforts to avoid the entry of, or to effect the dissolution of, any permanent,
preliminary or temporary injunction or other order, decree, decision,
determination or judgment that would delay, restrain, prevent, enjoin or
otherwise prohibit consummation of the Offering and the transactions
contemplated by the Transaction Agreements.

          Section 3.03. Asset Transfers; Other Restructuring. Concurrently with
the Closing, TRH shall, and shall cause the Company Subsidiaries to, transfer
the assets, properties

5

--------------------------------------------------------------------------------



and rights and liabilities owned or possessed by TRH and the Company
Subsidiaries listed on Schedule 3.03(a) to AIG or any of its Affiliates as AIG
shall designate. Concurrently with the Closing, AIG shall, and shall cause its
Affiliates to, transfer the assets, properties and rights and liabilities owned
or possessed by AIG listed on Schedule 3.03(b) to TRH or any of the Company
Subsidiaries as TRH shall designate and any other Intellectual Property owned by
AIG or any of its Affiliates that is used exclusively in the conduct of the
business of TRH and the Company Subsidiaries, together with all tangible
embodiments of any of the foregoing. AIG shall (and shall cause its Affiliates
to) from time to time, at TRH’s request, execute and deliver, or cause to be
executed and delivered, such further instruments of assignment or other
documents, and perform such further acts, as TRH may reasonably request in order
to fully effect the assignment and transfer of the Intellectual Property to be
transferred to TRH or the applicable Company Subsidiaries designated by TRH
pursuant to this Section 3.03. Concurrently with the Closing, TRH shall, and
shall cause the Company Subsidiaries to, transfer to AIG or any of its
Affiliates as AIG shall designate, any Intellectual Property owned by TRH or any
of the Company Subsidiaries that is used exclusively in the conduct of business
of AIG or its Affiliates, together with all tangible embodiments of any of the
foregoing. TRH shall (and shall cause the Company Subsidiaries to) from time to
time, at AIG’s request, execute and deliver, or cause to be executed and
delivered, such further instruments of assignment or other documents, and
perform such further acts, as AIG may reasonably request in order to fully
effect the assignment and transfer of the Intellectual Property to be
transferred to AIG or its applicable Affiliates designated by AIG pursuant to
this Section 3.03.

          Section 3.04. Intercompany Obligations.

          (a) AIG and TRH shall, and shall cause their respective Affiliates to,
take such action and make such payments as may be necessary so that no later
than concurrently with the Closing, TRH and the Company Subsidiaries, on the one
hand, and AIG and its Affiliates, on the other hand, shall pay in full all
intercompany loans, notes and advances regardless of their maturity and all
intercompany receivables and payables invoiced prior to the Closing, including
(A) any accrued and unpaid interest in accordance with any Contracts underlying
such intercompany loan, note, advance, receivable or payable, and (B) without
limiting the generality of the foregoing, all intercompany loans, notes,
advances, receivables or payables set forth on Schedule 3.04(a) (provided that
for the avoidance of doubt to the extent such amounts set forth on Schedule
3.04(a) are paid concurrently with Closing such amounts shall not be subject to
interest); provided, however, that this Section 3.04 shall not apply to any
intercompany loans, notes, advances, receivables or payables (i) arising under
any Intercompany Agreement set forth on Schedule 3.05(a) or Schedule 3.05(b) not
otherwise due and payable, (ii) arising under any Insurance Agreement and not
otherwise due and payable, (iii) arising under the TRH Notes or any Related
Documents, (iv) set forth on Schedule 3.04(b) or (v) costs and expenses paid by
one party or its respective Affiliates on behalf of the other party or its
respective Affiliates or deposits paid by one party or its respective Affiliates
to the other party or its respective Affiliates invoiced after the Closing, as
provided in Section 3.04(b) below.

          (b) AIG and TRH shall, and shall cause their respective Affiliates to,
take such action and make such payments as may be necessary so that TRH and the
Company Subsidiaries, on the one hand, and AIG and its Affiliates, on the other
hand, shall pay in full all (i) costs and expenses paid by one party or its
respective Affiliates on behalf of the other party or

6

--------------------------------------------------------------------------------



its respective Affiliates or (ii) deposits paid by one party or its respective
Affiliates to the other party or its respective Affiliates, in each case under
clauses (i) and (ii) invoiced after the Closing, including, any accrued and
unpaid interest to but excluding the date of payment, within twenty (20) days of
receipt of an invoice detailing such amounts (the “Post-Closing Invoice”).

          (c) In the event that AIG or TRH or any of their respective Affiliates
disputes any amount detailed on a Post-Closing Invoice, AIG or TRH or any of
their respective Affiliates shall (i) give notice of such disputed amount to AIG
or TRH pursuant to the provisions of Section 3.04(d) and (ii) pay any undisputed
amounts on such invoice, in each case within twenty (20) days from receipt of
such disputed Post-Closing Invoice.

          (d) Any dispute in connection with (1) a Post-Closing Invoice, (2) the
amounts set forth on Schedule 3.04(b) or (3) any amounts invoiced prior to
Closing but not paid concurrently with the Closing (each, a “Dispute”) shall be
resolved as follows:

     (i) The managers of the parties most immediately responsible for the issue
giving rise to the Dispute shall seek to resolve such Dispute through informal
good faith negotiation. If the Dispute is not resolved at that level of
management within seven (7) Business Days after the claiming party verbally
notifies the other party of the Dispute, then the claiming party will provide
the other party with a written “Notice of Dispute”, describing the nature of the
Dispute, and the Dispute shall be escalated to the Chief Administrative
Officers, Chief Operating Officers or Chief Financial Officers of the parties or
their respective designees who shall discuss the dispute (either in person or by
telephone) within seven (7) Business Days after such Notice of Dispute is
provided by the claiming party to the other party and confer in a good faith
effort to resolve the Dispute. If the Chief Administrative Officers, Chief
Operating Officers or Chief Financial Officers or their respective designees do
not discuss the dispute within the allotted time or fail to resolve the Dispute
within seven (7) Business Days after beginning such discussions, then the
Dispute shall be finally settled by arbitration as follows:

     (ii) The arbitration shall be conducted by three (3) arbitrators in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) in effect at the time of the arbitration, except as they may
be modified herein or by mutual agreement of the parties. The seat of the
arbitration shall be New York, New York.

     (iii) The claimant shall appoint an arbitrator in its request for
arbitration. The respondent shall appoint an arbitrator within thirty (30) days
of the receipt of the request for arbitration. The two (2) arbitrators shall
appoint a third arbitrator within thirty (30) days after the appointment of the
second arbitrator. The third arbitrator shall act as chair of the tribunal. If
any of the three (3) arbitrators is not appointed within the time prescribed
above, then upon the request of any party, the AAA shall appoint that
arbitrator.

     (iv) The award shall be final and binding on the parties. Judgment upon the
award may be entered by any court having jurisdiction thereof or having
jurisdiction over the relevant party or its assets.

7

--------------------------------------------------------------------------------



     (v) Any request for production of documents or other information is subject
to the express authorization of the tribunal, which shall endeavor to ensure
that any such requests are as limited and disciplined as is consistent with the
just resolution of the Dispute. The parties expressly waive any right to seek
evidence under 9 U.S.C. § 7 or any similar provision. A party may request, and
the tribunal should authorize, production only of specific documents or narrow
and specific categories of documents that are critical to the fair presentation
of a party’s case and reasonably believed to exist and be in the possession,
custody or control of the other party.

     (vi) The parties agree that the arbitration shall be kept confidential and
that the existence of the proceeding and any element of it (including any
pleadings, briefs or other documents submitted or exchanged, any testimony or
other oral submissions and any awards) shall not be disclosed beyond the
arbitral tribunal, the AAA, the parties, their counsels, accountants and
auditors, insurers and re-insurers or any person necessary to the conduct of the
proceeding. These confidentiality obligations shall not apply (i) if disclosure
is required by Law or regulatory obligations, the applicable rules and policies
of any national securities exchange or in judicial or administrative proceedings
or (ii) as far as disclosure is necessary to enforce the rights arising out of
the award.

     (vii) Notwithstanding Section 9.09 of this Agreement, the agreement to
arbitrate set forth in this Section 3.04(d) and any arbitration conducted
hereunder shall be governed by Title 9 (Arbitration) of the United States Code.

     (viii) The parties submit to the non-exclusive jurisdiction of the federal
and state courts located within the County of New York, State of New York, as
well as all appellate courts having jurisdiction over appeals from any of the
foregoing, for the limited purpose of: (i) an application to compel arbitration
or to resolve any dispute concerning the validity or effectiveness of this
agreement to arbitrate; or (ii) an application for relief in aid of arbitration
or enforcement of an arbitration award, including an application for a
restraining order and/or injunction to preserve the party’s rights. A request to
a court for any of the foregoing remedies shall not be deemed incompatible with
or a waiver of any party’s right to arbitrate. Each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy.

     (ix) Any disputed amounts required to be paid by either AIG or any of its
Affiliates, on the one hand, or TRH or any Company Subsidiary, on the other
hand, after a dispute is resolved pursuant to this Section 3.04(d) shall be
subject to interest from the date that is thirty (30) days after the date such
disputed amount was due to, but not including, the date of payment of such
disputed amount at an interest rate of three percent (3%) over the London
Inter-Bank Offered Rate for a one (1) year period, as published by the eastern
edition of The Wall Street Journal on the date on which such disputed amount was
due, provided, however, that any amounts set forth on Schedule 3.04(b) or
invoiced prior to Closing but not paid concurrently with Closing shall not be
subject to interest pursuant to this Section 3.04(d) and shall be subject solely
to interest in accordance with any Contract underlying such intercompany loan,
note, advance, receivable or payable.

8

--------------------------------------------------------------------------------



          Section 3.05. Intercompany Agreements. AIG and TRH shall, and shall
cause their respective Affiliates to, take such actions on or prior to the
Closing Date as may be necessary to terminate or commute, effective upon the
First Time of Delivery, all contracts, agreements, notes, leases, licenses and
other instruments, whether written or oral, between TRH or any of the Company
Subsidiaries, on the one hand, and AIG or any of its Affiliates, on the other
hand (collectively, the “Intercompany Agreements”); provided, however, that this
Section 3.05 shall not apply to (i) any Intercompany Agreement set forth on
Schedule 3.05(a) or Schedule 3.05(b), (ii) any Insurance Agreement or (iii) the
TRH Notes or any Related Documents. AIG and TRH shall, and shall cause their
respective Affiliates to, take such actions on or prior to the Closing Date as
may be necessary to amend, effective upon the First Time of Delivery, those
Intercompany Agreements set forth on Schedule 3.05(b) in the manner as set forth
on Schedule 3.05(b). In the event that the Insurance Department of the State of
New York or any other applicable Governmental Authority does not approve the
proposed termination, commutation or amendment of any agreement pursuant to this
Section 3.05 on or prior to the Closing, the parties agree to negotiate in good
faith without any undue delay to revise each such agreement in a manner that
will be satisfactory to the Insurance Department of the State of New York or any
other applicable Governmental Authority and consistent with the terms and
conditions contemplated by this Section 3.05 and such proposed amendments as set
forth on Schedule 3.05(b). For the avoidance of doubt, this Section 3.05 shall
not apply to any Schedule 3.18 Contracts, which are governed exclusively by
Section 3.18.

          Section 3.06. Mutual Release. Concurrently with the First Time of
Delivery, AIG and its Affiliates, on the one hand, and TRH and the Company
Subsidiaries, on the other hand, on behalf of themselves and their respective
successors, heirs and executors hereby irrevocably, knowingly and voluntarily
release, discharge and forever waive and relinquish all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, Actions and causes of action of whatsoever kind or nature,
whether known or unknown, which any of them has, may have or might have or may
assert now or in the future, against the other party or such other party’s
respective Affiliates, successors, heirs, executors, officers, directors,
partners and employees (in each case in their capacity as such) (each, an “AIG
Releasee” or a “TRH Releasee”) directly or indirectly, arising out of, based
upon, or resulting from any Contract, transaction, event, circumstance, action,
failure to act or occurrence of any sort or type, whether known or unknown, and
which occurred, existed, was taken, permitted or begun prior to the First Time
of Delivery, other than to the extent related to or arising out of (i) any
intercompany loan, note, advance, receivable or payable set forth on Schedule
3.04(b), (ii) costs and expenses paid by one party or its respective Affiliates
on behalf of the other party or its respective Affiliates or deposits paid by
one party or its respective Affiliates to the other party or its respective
Affiliates invoiced after the Closing, (iii) any Intercompany Agreement set
forth on Schedule 3.05(a) or Schedule 3.05(b), (iv) any Insurance Agreement, (v)
the TRH Notes or any Related Documents, (vi) any AIG Guaranty to the extent not
terminated and fully released pursuant to Section 3.07(a) and Section 3.07(b) or
(vii) any other Contracts or any other claims, demands, obligations,
liabilities, defenses, affirmative defenses, setoffs, counterclaims, Actions and
causes of action of whatever kind or nature as set forth on Schedule 3.06. The
foregoing release shall not apply to any claim arising under the terms of this
Agreement or any other Transaction Agreement (or any Contract, transaction,
event, circumstance, action, failure to act or occurrence of any sort or type
giving rise to a claim under the terms of this Agreement or any other
Transaction Agreement) or any claim alleging fraud or intentional misconduct.
AIG and

9

--------------------------------------------------------------------------------



TRH shall, and shall cause their respective Affiliates, successors, heirs and
executors to, refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any legal
proceeding of any kind against each other based upon any matter released
pursuant to this Section 3.06. The parties hereby acknowledge and agree that the
execution of this Agreement shall not constitute an acknowledgment of or an
admission by them of the existence of any such claims or of liability for any
matter or precedent upon which any liability may be asserted.

          Section 3.07. Guarantees.

          (a) From and after the date hereof, TRH shall use its reasonable best
efforts on or prior to the Closing Date to obtain, effective upon the First Time
of Delivery, the termination of, and full release of AIG and its Affiliates from
any and all obligations arising under, any and all guarantees, keepwells,
letters of credit, indemnity or contribution agreements, support agreements,
insurance surety bonds or other similar agreements (excluding Insurance
Agreements) made in respect of the obligations of, or for the benefit of any
obligee of, TRH and/or any of the Company Subsidiaries by AIG or any of its
Affiliates (each, an “AIG Guaranty”), including the agreements set forth on
Schedule 3.07(a). For the avoidance of doubt, such efforts shall include an
offer by TRH (or with AIG’s consent a Company Subsidiary) to substitute its own
obligations for those of AIG or any of its Affiliates under any AIG Guaranty on
no less favorable terms.

          (b) With respect to each AIG Guaranty for which TRH does not obtain
the termination of such AIG Guaranty and full release of AIG and its Affiliates
from any and all obligations arising under such AIG Guaranty, TRH shall,
concurrently with the Closing, but effective upon the First Time of Delivery,
(i) enter into a Hold Harmless Agreement with respect to each such AIG Guaranty,
and (ii) if any such AIG Guaranty relates to Insurance Contract-related
obligations of TRH and any of the Company Subsidiaries, provide a guaranty that
provides to policyholders of TRH or such Company Subsidiary the direct benefits
of a guaranty from TRH (or with AIG’s consent a Company Subsidiary) on terms no
less favorable than those of such AIG Guaranty.

          (c) With respect to each AIG Guaranty identified after the Closing for
which TRH has not obtained the termination of such AIG Guaranty and full release
of AIG and its Affiliates from any and all obligations arising under such AIG
Guaranty, TRH shall, within ten (10) days after the identification of such AIG
Guarantee, (i) enter into a Hold Harmless Agreement with respect to each such
AIG Guaranty, and (ii) if any such AIG Guaranty relates to Insurance
Contract-related obligations of TRH and any of the Company Subsidiaries, provide
a guaranty that provides to policyholders of TRH or such Company Subsidiary the
direct benefits of a guaranty from TRH (or with AIG’s consent a Company
Subsidiary) on terms no less favorable than those of such AIG Guaranty.

          (d) AIG agrees on behalf of itself and its Affiliates that TRH and/or
any Company Subsidiary shall be able to retain all funds drawn down prior to
December 1, 2008 under letters of credit provided by AIG and/or any of its
Affiliates for the benefit of TRH and the Company Subsidiaries with respect to
reinsurance balances due to any Company Subsidiary from third parties. Within
sixty (60) days after the Closing, TRH shall pay to AIG in connection with

10

--------------------------------------------------------------------------------



the $16,283,400 drawn down by the applicable Company Subsidiaries after December
1, 2008 under such letters of credit an aggregate amount of $16,283,400 minus
the amounts set forth on Schedule 3.07(d). To the extent that TRH or any Company
Subsidiary ultimately collects any of the outstanding reinsurance balances
relating to the amounts set forth on Schedule 3.07(d), TRH shall pay such
amounts to AIG within ten (10) days of collecting such amounts. TRH or any
Company Subsidiary shall use commercially reasonable efforts, consistent with
its past practice in collecting the outstanding reinsurance balances relating to
the amounts set forth on Schedule 3.07(d), to collect such outstanding
reinsurance balances. The payment of any amount under this Section 3.07(d) by
TRH and/or any Company Subsidiary to AIG or any Affiliate of AIG shall be made
payable in immediately available funds in U.S. dollars, free of any tax and
deductions of any kind. The aggregate amount of $16,283,400 minus the amounts
set forth on Schedule 3.07(d) paid by TRH or any Company Subsidiary to AIG or
any Affiliate of AIG in accordance with this Section 3.07(d) shall be subject to
interest from the date of Closing to, but not including, the date of payment of
such funds at an interest rate of three percent (3%) over the London Inter-Bank
Offered Rate for a one (1) year period, as published by the eastern edition of
The Wall Street Journal on the date on which such funds were drawn; provided,
however, if such amount is paid within thirty (30) days of Closing, then such
amount shall not be subject to any interest. Any of the outstanding reinsurance
balances relating to the amounts set forth on Schedule 3.07(d) ultimately
collected by TRH or any Company Subsidiary shall be subject to interest from the
date such amounts were collected to, but not including, the date of payment of
such funds at an interest rate of three percent (3%) over the London Inter-Bank
Offered Rate for a one (1) year period, as published by the eastern edition of
The Wall Street Journal on the date on which such funds were drawn; provided,
however, if such amounts are paid by TRH or any Company Subsidiary to AIG or any
Affiliate of AIG within ten (10) days of collecting such amounts in accordance
with this Section 3.07(d), then such amounts shall not be subject to any
interest.

          Section 3.08. AIG Intellectual Property, AIG Names and Marks, TRH
Intellectual Property, TRH Names and Marks.

          (a) TRH, for itself and the Company Subsidiaries, acknowledges and
agrees that, subject to Section 3.08(c), TRH is not retaining any right, title
or interest in or to any Intellectual Property owned or licensed by AIG or its
Affiliates, including the names “AIG,” “American International Group, Inc.” or
“AI,” or any trade, corporate or business names, trademarks, tag-lines,
identifying logos, trade dress, monograms, slogans, service marks, domain names,
brand names or any other name or source identifiers related thereto or employing
the wording “AIG” or any “AI” formative marks, “American International”
formative marks or any derivation or variation of any of the foregoing (for
example, among others, AI, AI RISK, AIA, AIU, as well as American International,
American International Group, American International Underwriters, American
International Assurance) or any confusingly similar trade, corporate or business
name, trademark, tag-line, identifying logo, trade dress, monogram, slogan,
service mark, domain name, brand name or other name or source identifier
(including any registrations and applications relating thereto) (collectively,
the “AIG Names and Marks”), and, except as otherwise expressly provided in this
Section 3.08 or in any Ancillary Agreement, neither TRH nor any Company
Subsidiary shall have any rights in or to any of the AIG Names and Marks and
neither TRH nor any Company Subsidiary shall (i) seek to register in any
jurisdiction any trade, corporate or business name, trademark, tag-line,
identifying logo, trade dress, monogram, slogan,

11

--------------------------------------------------------------------------------



service mark, domain name, brand name or other name or source identifier that is
a derivation, translation, adaptation, combination or variation of the AIG Names
and Marks or that is confusingly similar thereto or (ii) contest the use,
ownership, validity or enforceability of any rights of AIG or any of its
Affiliates in or to any of the AIG Names and Marks. AIG, for itself and its
Affiliates, acknowledges and agrees that, subject to Section 3.08(e), AIG is not
retaining any right, title or interest in or to any Intellectual Property owned
or licensed by TRH or the Company Subsidiaries, and the names “Transatlantic”,
“Transatlantic Holdings” or “TRC” or any trade, corporate or business names,
trademarks, tag-lines, identifying logos, trade dress, monograms, slogans,
service marks, domain names, brand names or any other name or source identifiers
related thereto or employing the wording “Transatlantic” or “TRC”, or any
derivation or variation of any of the foregoing (for example, among others,
Transre) or any confusingly similar trade, corporate or business name,
trademark, tag-line, identifying logo, trade dress, monogram, slogan, service
mark, domain name, brand name or other name or source identifier (including any
registrations and applications relating thereto) (collectively, the “TRH Names
and Marks”), and, except as otherwise expressly provided in this Section 3.08 or
in any Ancillary Agreement, neither AIG nor any of its Affiliates shall have any
rights in or to any of the TRH Names and Marks and neither AIG nor any of its
Affiliates shall (i) seek to register in any jurisdiction any trade, corporate
or business name, trademark, tag-line, identifying logo, trade dress, monogram,
slogan, service mark, domain name, brand name or other name or source identifier
that is a derivation, translation, adaptation, combination or variation of the
TRH Names and Marks or that is confusingly similar thereto or (ii) contest the
use, ownership, validity or enforceability of any rights of TRH or any of the
Company Subsidiaries in or to any of the TRH Names and Marks.

          (b) Except as otherwise expressly provided in this Section 3.08 or any
other Transaction Agreement, following the First Time of Delivery, (i) TRH and
the Company Subsidiaries shall immediately cease and discontinue any and all
uses of all the Intellectual Property owned or licensed by AIG or its
Affiliates, including the AIG Names and Marks, whether or not in combination
with other words, symbols or other distinctive or non-distinctive elements and
all trade, corporate or business names, trademarks, tag-lines, identifying
logos, service marks, trade dress, slogans, monograms, service marks, domain
names, brand names and other names or source identifiers similar to any of the
foregoing or embodying any of the foregoing whether or not in combination with
other words, symbols or other distinctive or non-distinctive elements, and (ii)
all rights of TRH and the Company Subsidiaries, and their sublicensees, if any,
in and to the Intellectual Property owned or licensed by AIG or its Affiliates,
including the AIG Names and Marks, including any such rights licensed to TRH and
the Company Subsidiaries pursuant to any agreements or other arrangements,
whether written or oral, with AIG or its Affiliates (except as otherwise set
forth in this Section 3.08 or in any other Transaction Agreement) shall
terminate on the First Time of Delivery. TRH, for itself and the Company
Subsidiaries, agrees that after the First Time of Delivery, TRH, the Company
Subsidiaries and/or any of their Affiliates shall not expressly, or by
implication, do business as or represent themselves as being affiliated with AIG
or its Affiliates and shall not knowingly take action that reasonably would be
expected to create confusion that TRH and the Company Subsidiaries remain
affiliated with AIG or its Affiliates, except to the extent that AIG retains a
corporate affiliation with TRH. Except as otherwise expressly provided in this
Section 3.08 or any other Transaction Agreement, following the First Time of
Delivery, (i) AIG and its Affiliates shall immediately cease and discontinue any
and all uses of all the Intellectual Property owned or

12

--------------------------------------------------------------------------------



licensed by TRH or any of the Company Subsidiaries, including the TRH Names and
Marks, whether or not in combination with other words, symbols or other
distinctive or non-distinctive elements and all trade, corporate or business
names, trademarks, tag-lines, identifying logos, service marks, trade dress,
slogans, monograms, service marks, domain names, brand names and other names or
source identifiers similar to any of the foregoing or embodying any of the
foregoing whether or not in combination with other words, symbols or other
distinctive or non-distinctive elements, and (ii) all rights of AIG and its
Affiliates, and their sublicensees, if any, in and to the Intellectual Property
owned or licensed by TRH or any of the Company Subsidiaries, including the TRH
Names and Marks, including any such rights licensed to AIG and its Affiliates
pursuant to any agreements or other arrangements, whether written or oral, with
TRH or any of the Company Subsidiaries (except as otherwise set forth in this
Section 3.08 or in any other Transaction Agreement) shall terminate on the First
Time of Delivery. AIG, for itself and its Affiliates, agrees that after the
First Time of Delivery, AIG and/or any of its Affiliates shall not expressly, or
by implication, do business as or represent themselves as being affiliated with
TRH or the Company Subsidiaries and shall not knowingly take action that
reasonably would be expected to create confusion that AIG and its Affiliates
remain affiliated with TRH or the Company Subsidiaries, except to the extent
that AIG retains a corporate affiliation with TRH.

          (c) TRH and the Company Subsidiaries shall have the right to use and
display all materials in their possession as of the First Time of Delivery that
bear any AIG Names and Marks, including advertising, promotional materials,
packaging, inventory, electronic materials, collateral goods, stationery,
business cards, invoices, receipts, forms, product, training and service
literature and materials, and other materials (“AIG Materials”); provided that
such right to use and display the AIG Materials shall expire on the earlier of
(i) the date on which all of the AIG Materials have been exhausted or (ii) three
(3) months after the First Time of Delivery. The foregoing right is solely to
deplete existing inventory of AIG Materials and transition from use of the AIG
Names and Marks, and none of TRH or the Company Subsidiaries may reproduce any
existing AIG Materials or create any new materials bearing the AIG Names and
Marks. Notwithstanding the foregoing, (i) TRH agrees to change or remove all
signage that bears any AIG Names and Marks within three (3) months after the
First Time of Delivery and (ii) if and to the extent that the approval of any
Governmental Authorities is required for TRH to cease use of or to modify any
AIG Materials, TRH and the Company Subsidiaries shall have the right to continue
to use such AIG Materials until all such Governmental Authorities have granted
TRH and its Affiliates approval to cease the use of or to modify AIG Materials
that require such approval to be modified, provided that TRH and the Company
Subsidiaries shall use commercially reasonable efforts to obtain such approvals
from the applicable Governmental Authorities as expeditiously as reasonably
possible. Subject to applicable Law, TRH, for itself and on behalf of the
Company Subsidiaries, agrees that use of the AIG Names and Marks during the
applicable period as set forth in this Section 3.08(c), shall be only with
respect to goods and services of a level of quality substantially equal to or
greater than the quality of goods and services with respect to which TRH and
each of the Company Subsidiaries used the AIG Names and Marks immediately prior
to the First Time of Delivery. TRH and the Company Subsidiaries shall not be
required to remove or replace any AIG Names and Marks from any AIG Materials
that were distributed prior to the First Time of Delivery or during the periods
set forth in Section 3.08(c)(i) and (ii) above. Neither TRH nor any of the
Company Subsidiaries may assign or otherwise transfer their respective rights
set forth in this Section 3.08(c) other than in connection with a Change of
Control of TRH or any of the Company Subsidiaries. TRH agrees that any use

13

--------------------------------------------------------------------------------



of the AIG Names and Marks by TRH and the Company Subsidiaries will be in a
manner that does not harm or disparage AIG and its Affiliates or the reputation
or goodwill of the AIG Names and Marks. Upon AIG's request, TRH will explain and
provide samples of its use of the AIG Names and Marks for AIG to verify
compliance with the foregoing.

          (d) Within thirty (30) days after the First Time of Delivery, each of
TRH and the Company Subsidiaries shall execute and file amended organizational
documents that will effect a change in its name to a name not containing any of
the AIG Names and Marks or any derivation, translation, adaptation, combination
or variation thereof.

          (e) Effective as of the First Time of Delivery, TRH, on behalf of
itself and the Company Subsidiaries, hereby grants to each of AIG and its
Affiliates and their respective successors and assigns (each, an “AIG Licensed
Party” and together, the “AIG Licensed Parties”) a perpetual, irrevocable,
worldwide, royalty-free, fully paid-up, non-exclusive, sublicenseable (on
multiple levels, to the extent the subject Intellectual Property heretofore has
been licensed or sublicensed, as applicable, in the ordinary course of the
business of each such AIG Licensed Party), non-transferable (except as set forth
in this Section 3.08(e)) right and license, in and to all Intellectual Property
(other than Trademarks) owned by TRH and/or any of the Company Subsidiaries
immediately following the First Time of Delivery that is being used as of the
First Time of Delivery in connection with the business of each such AIG Licensed
Party (other than TRH and the Company Subsidiaries), for the continued use in
connection with the business of each such AIG Licensed Party. No AIG Licensed
Party may assign or otherwise transfer its license set forth in this Section
3.08(e) other than in connection with a Change of Control of any AIG Licensed
Party. Effective as of the First Time of Delivery, AIG, on behalf of itself and
its Affiliates, hereby grants to each of TRH and the Company Subsidiaries and
their respective successors and assigns (each, a “TRH Licensed Party” and
together, the “TRH Licensed Parties”) a perpetual, irrevocable, worldwide,
royalty-free, fully paid-up, non-exclusive, sublicenseable (on multiple levels,
to the extent the subject Intellectual Property heretofore has been licensed or
sublicensed, as applicable, in the ordinary course of the business of each such
TRH Licensed Party), non-transferable (except as set forth in this Section
3.08(e)) right and license, in and to all Intellectual Property (other than (i)
Intellectual Property to which TRH or any of the Company Subsidiaries is
licensed or otherwise provided access under any Ancillary Agreement, and (ii)
Trademarks) owned by AIG and/or any of its Affiliates immediately following the
First Time of Delivery that is being used as of the First Time of Delivery in
connection with the business of each such TRH Licensed Party, for the continued
use in connection with the business of each such TRH Licensed Party. No TRH
Licensed Party may assign or otherwise transfer its license set forth in this
Section 3.08(e) other than in connection with a Change of Control of any TRH
Licensed Party.

          (f) AIG and its Affiliates shall have the right to use and display all
materials in their possession as of the First Time of Delivery that bear any TRH
Names and Marks, including advertising, promotional materials, packaging,
inventory, electronic materials, collateral goods, stationery, business cards,
invoices, receipts, forms, product, training and service literature and
materials, and other materials (“TRH Materials”); provided that such right to
use and display the TRH Materials shall expire on the earlier of (i) the date on
which all of the TRH Materials have been exhausted or (ii) three (3) months
after the First Time of Delivery. The foregoing right is solely to deplete
existing inventory of TRH Materials and transition from

14

--------------------------------------------------------------------------------



use of the TRH Names and Marks, and none of AIG or its Affiliate may reproduce
any existing TRH Materials or create any new materials bearing the TRH Names and
Marks. Notwithstanding the foregoing, (i) AIG agrees to change or remove all
signage that bears any TRH Names and Marks within three (3) months after the
First Time of Delivery; and (ii) if and to the extent that the approval of any
Governmental Authorities is required for AIG to cease use of or to modify any
TRH Materials, AIG and its Affiliates shall have the right to continue to use
such TRH Materials until all such Governmental Authorities have granted AIG and
its Affiliates approval to cease the use of or to modify TRH Materials that
require such approval to be modified, provided that AIG and its Affiliates shall
use commercially reasonable efforts to obtain such approvals from the applicable
Governmental Authorities as expeditiously as reasonably possible. Subject to
applicable Law, AIG, for itself and on behalf of its Affiliates, agrees that use
of the TRH Names and Marks during the applicable period as set forth in this
Section 3.08(f), shall be only with respect to goods and services of a level of
quality substantially equal to or greater than the quality of goods and services
with respect to which AIG and each of its applicable Affiliates used the TRH
Names and Marks immediately prior to the First Time of Delivery. AIG and its
Affiliates shall not be required to remove or replace any TRH Names and Marks
from any Materials that were distributed prior to the First Time of Delivery or
during the periods set forth in Section 3.08(f)(i) and (ii) above. Neither AIG
nor any of its Affiliates may assign or otherwise transfer their respective
rights set forth in this Section 3.08(f) other than in connection with a Change
of Control of AIG or any of its Affiliates. AIG agrees that any use of the TRH
Names and Marks by AIG or any of its Affiliates will be in a manner that does
not harm or disparage TRH and the Company Subsidiaries or the reputation or
goodwill of the TRH Names and Marks. Upon TRH's request, AIG will explain and
provide samples of its use of the TRH Names and Marks for TRH to verify
compliance with the foregoing.

          (g) AIG and TRH each agree that irreparable damage would occur if the
other party does not perform its obligations in accordance with the specific
terms of this Section 3.08 or otherwise breaches its obligations thereunder. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, each party or its applicable Affiliates (or their respective
successors or assigns) shall be entitled to proceed against the other party or
the other party’s applicable Affiliates in law and/or in equity for such damages
or other relief as a court may deem appropriate and shall be entitled to seek a
temporary restraining order and/or preliminary and final injunctive or other
equitable relief, including specific performance, to prevent breaches of this
Section 3.08 and, in addition to any other remedy to which they are entitled at
law or in equity, to enforce specifically the terms and provisions of this
Section 3.08. In the event that any Action is brought in equity to enforce the
provisions of this Section 3.08, no party hereto shall allege, and each party
hereto hereby waives the defense or counterclaim, that there is an adequate
remedy at law.

          (h) Should any of TRH or the Company Subsidiaries, following the First
Time of Delivery, become aware that TRH or any of the Company Subsidiaries owns
any rights in or to any AIG Names and Marks (other than domain names which are
addressed in the second sentence of this Section 3.08(h)), including in any
combined trademark incorporating any such AIG Names and Marks and/or in any
registrations or applications for registrations of any of the foregoing in any
jurisdiction, TRH and the Company Subsidiaries shall (i) promptly notify AIG of
the existence of such rights; (ii) immediately cease any and all use thereof if
TRH and the Company Subsidiaries have not already ceased such use in accordance
with their obligations

15

--------------------------------------------------------------------------------



under Section 3.08(b), and (iii) at TRH’s expense, at the request of AIG either
(x) as soon as practicable after the First Time of Delivery (but in no event
more than thirty (30) days thereafter) abandon all rights in and to such AIG
Names and Marks, including abandoning any such combined trademarks incorporating
any such AIG Names and Marks and/ or abandoning registrations and applications
for registrations of any of the foregoing, and submit to the applicable
Governmental Authorities all necessary filings to abandon all its and their
rights, registrations and applications for registrations for any and all such
AIG Names and Marks or (y) assign and transfer to AIG or any Affiliate of AIG
all right, title and interest in and to such AIG Names and Marks, including in
any combined trademark incorporating any such AIG Names and Marks and in any
registrations or applications for registrations of any of the foregoing. Should
TRH and the Company Subsidiaries, following the First Time of Delivery, become
aware of any domain name registration by TRH and the Company Subsidiaries that
includes or incorporates any of the AIG Names and Marks, TRH shall promptly
notify AIG of the existence of such domain name registration and, upon AIG’s
request, shall, or shall cause the Company Subsidiaries to, assign and transfer
all right, title and interest in or to such domain name registration to AIG or
any Affiliate of AIG. In each case set forth above in this Section 3.08(h),
prior to any such assignment and transfer and during the one-month period after
the applicable assignment and transfer, TRH shall or shall cause the Company
Subsidiaries to pay any and all renewal, maintenance and other fees due with
regard to all such Intellectual Property set forth in this Section 3.08(h).

          (i) Should any of AIG or its Affiliates, following the First Time of
Delivery, become aware that AIG or any of its Affiliates owns any rights in or
to any TRH Names and Marks (other than domain names which are addressed in the
second sentence of this Section 3.08(i)), including in any combined trademark
incorporating any such TRH Names and Marks and/or in any registrations or
applications for registrations of any of the foregoing in any jurisdiction, AIG
and its Affiliates shall (i) promptly notify TRH of the existence of such
rights; (ii) immediately cease any and all use thereof if AIG and its Affiliates
have not already ceased such use in accordance with their obligations under
Section 3.08(b), and (iii) at AIG’s expense, at the request of TRH either (x) as
soon as practicable after the First Time of Delivery (but in no event more than
thirty (30) days thereafter) abandon all rights in and to such TRH Names and
Marks, including abandoning any such combined trademarks incorporating any such
TRH Names and Marks and/or abandoning registrations and applications for
registrations of any of the foregoing, and submit to the applicable Governmental
Authorities all necessary filings to abandon all its and their rights,
registrations and applications for registrations for any and all such TRH Names
and Marks or (y) assign and transfer to TRH or a Company Subsidiary all right,
title and interest in and to such TRH Names and Marks, including in any combined
trademark incorporating any such TRH Names and Marks and in any registrations or
applications for registrations of any of the foregoing. Should AIG and any of
its Affiliates following the First Time of Delivery, become aware of any domain
name registration by AIG and any of its Affiliates that includes or incorporates
any of the TRH Names and Marks, AIG shall promptly notify TRH of the existence
of such domain name registration and, upon TRH’s request, shall, or shall cause
the applicable Affiliate of AIG to, assign and transfer all right, title and
interest in or to such domain name registration to TRH or a Company Subsidiary.
In each case set forth above in this Section 3.08(i), prior to any such
assignment and transfer and during the one-month period after the applicable
assignment and transfer, AIG shall or shall cause its

16

--------------------------------------------------------------------------------



Affiliates to pay any and all renewal, maintenance and other fees due with
regard to all such Intellectual Property set forth in this Section 3.08(i).

          (j) Notwithstanding the foregoing, nothing contained in Section 3.08
herein shall require (i) the destruction, deletion, or modification of any
backup tapes or other media made pursuant to automated archival processes in the
ordinary course of business, provided that such backup tapes or other archived
media shall only be accessible by information technology personnel and shall not
be accessed or used for any purpose by either AIG and its Affiliates or TRH and
the Company Subsidiaries, other than as permitted hereunder or (ii) the return
or destruction of any Confidential Information retained in order to comply with
TRH's or AIG’s internal document retention policies, provided that such
Confidential Information is (x) maintained as confidential pursuant to the
obligations that had originally attached thereto, or at least as protective of
the information as set forth in Section 3.17, and (y) returned to the other
party or destroyed as soon as such Confidential Information is no longer
required to be retained pursuant to such policy.

          Section 3.09. Insurance.

          (a) From and after the First Time of Delivery, TRH and the Company
Subsidiaries shall cease to be insured by AIG’s or its Affiliates’ blanket
insurance policies or by any of their self-insured programs in place to the
extent such insurance policies or programs cover TRH or any of the Company
Subsidiaries. TRH and the Company Subsidiaries agree to satisfy the deductible
or retention for any claim that they report under AIG’s or its Affiliates’
blanket insurance policies to the extent such claim is attributed to TRH or any
of the Company Subsidiaries. On or prior to the Closing, TRH agrees to pay the
amounts set forth in Schedule 3.09 to AIG or the relevant Affiliates of AIG as
directed by AIG. For the avoidance of doubt, the provisions of this Section
3.09(a) shall not apply to any Insurance Agreement.

          (b) With respect to events or circumstances relating to TRH or any of
the Company Subsidiaries that occurred or existed prior to the First Time of
Delivery that are covered by occurrence-based third-party liability insurance
policies of AIG or its Affiliates and any workers’ compensation insurance
policies or comparable workers’ compensation self-insurance programs sponsored
by AIG or its Affiliates and that apply to the locations at which TRH and the
Company Subsidiaries operate their respective businesses, TRH and the Company
Subsidiaries may make claims under such policies; provided, however, that, by
making any such claims, TRH agrees to reimburse AIG for any increased costs
incurred by AIG and its Affiliates as a result of such claims, including any
retroactive premium adjustments associated with such coverage, as such amounts
are determined in accordance with those policies generally applicable from time
to time to AIG and its Affiliates; and provided further that neither TRH nor any
of the Company Subsidiaries shall make any such claims if, and to the extent
that, such claims are covered by insurance policies sponsored by TRH or any of
the Company Subsidiaries. For the avoidance of doubt, the provisions of this
Section 3.09(b) shall not apply to any Insurance Agreement.

17

--------------------------------------------------------------------------------



          Section 3.10. D&O Insurance and Liabilities.

          (a) From and after the First Time of Delivery, TRH agrees that any
individual who served as a director or officer of TRH or any Company Subsidiary
at any time prior to the First Time of Delivery, and was prior or at such time,
an executive officer or director of AIG and its Affiliates (each such
individual, an “AIG Designee”) shall be entitled to benefits under any director
and officer insurance policy maintained by TRH or any Company Subsidiary to the
same extent as any similarly situated directors and officers of TRH who are not
AIG Designees.

          (b) From and after the First Time of Delivery, TRH agrees that it
shall not, and shall cause the Company Subsidiaries not to, take any steps that
would reasonably be expected to affect adversely the rights of any AIG Designee
(each, a “D&O Indemnified Person”) to be indemnified either under Delaware or
other applicable Law or the Organizational Documents of TRH and the Company
Subsidiaries as they existed prior to the First Time of Delivery, against any
costs or expenses (including attorneys’ fees and expenses of investigation,
defense and ongoing monitoring), judgments, penalties, fines, losses, charges,
demands, Actions, suits, proceedings, settlements, assessments, deficiencies,
Taxes, interest, obligations, damages, liabilities or amounts paid in settlement
incurred in connection with any claim, whether civil, criminal, administrative
or investigative, arising out of or pertaining to matters existing or occurring
at or prior to the First Time of Delivery and relating to the fact that the D&O
Indemnified Person was a director or officer of TRH or any of the Company
Subsidiaries, whether asserted or claimed prior to, at or after the First Time
of Delivery.

          Section 3.11. Employee Matters.

          (a) As of 11:59 p.m. on December 31, 2009 (the “Benefits Transition
Date”), AIG shall terminate the participation of TRH and the Company
Subsidiaries in each Benefit Plan that is not a Company Benefit Plan, and in no
event shall any Employee be entitled to accrue any benefits under such Benefit
Plans with respect to services rendered or compensation paid on or after the
Benefits Transition Date. The parties hereto agree that TRH and the Company
Subsidiaries shall retain all rights and obligations under each Company Benefit
Plan.

     (b) (i) On the Benefits Transition Date, AIG shall transfer, or cause to be
transferred, from AIG’s U.S. tax-qualified defined benefit retirement plan in
which the Employees employed in the United States participate (“AIG’s Pension
Plan”) in a trust-to-trust transfer $8,000,000 to a tax-qualified defined
benefit pension plan to be adopted on or prior to the Benefits Transition Date
or currently maintained by TRH or any of its Affiliates (“TRH’s Pension Plan”)
for the benefit of the Employees who are participants in AIG’s Pension Plan (the
“Pension Plan Participants”).

     (ii) AIG shall transfer, or cause to be transferred, all assets and
liabilities with respect to the Employees from AIG’s Pension Plan to TRH’s
Pension Plan for the Pension Plan Participants as of the Benefits Transition
Date in accordance with this Section 3.11. The amount of assets to be
transferred to TRH’s Pension Plan for the benefit of such Employees shall be the
amount that AIG’s Pension Plan Actuary (as defined below) certifies meets the
requirements of Section 414(l) of the Code, determined using the applicable
actuarial assumptions as of the Benefits Transition Date in

18

--------------------------------------------------------------------------------



accordance with Section 414(l) of the Code and the regulations thereunder using
the Pension Benefit Guaranty Corporation termination safe harbor assumptions,
minus $8,000,000 (such amount, the “Pension Plan Transfer Amount”). All plan
assets transferred from AIG’s Pension Plan trustee to TRH’s Pension Plan trustee
pursuant to the provisions of this Section 3.11 shall be made in immediately
available funds.

     (iii) As soon as practicable after the Benefits Transition Date, AIG shall
engage, or caused to be engaged, an actuary (“AIG’s Pension Plan Actuary”) to
determine (A) the Pension Plan Transfer Amount and (B) provide written notice of
the amount of the Pension Plan Transfer Amount (the “Pension Calculation
Notice”) to TRH or its Affiliate. The parties hereto agree and acknowledge that
the Pension Calculation Notice shall be provided to TRH no later than eight (8)
months following the Benefits Transition Date. After TRH or its Affiliate has
received the Pension Calculation Notice, TRH or its Affiliate may appoint an
actuary (“TRH’s Pension Plan Actuary”), at TRH or its Affiliate’s cost, to
review the determination of the Pension Plan Transfer Amount set forth in the
Pension Calculation Notice. In the event that TRH’s Pension Plan Actuary
disagrees with the calculation of the Pension Plan Transfer Amount set forth in
the Pension Calculation Notice, TRH shall provide written notice of such
disagreement not later than sixty (60) days after the date on which TRH or its
Affiliate received the Pension Calculation Notice, setting forth the reasons for
its disagreement. If TRH does not deliver any notice of disagreement within such
sixty (60) day period, the Pension Plan Transfer Amount set forth in the Pension
Calculation Notice shall be deemed final and binding on the parties hereto. If
TRH delivers a notice of disagreement within such sixty (60) day period, the
parties hereto shall have thirty (30) days to reach agreement on the Pension
Plan Transfer Amount. If the parties hereto do not reach agreement on the items
in dispute within thirty (30) days of AIG receiving the notice of disagreement,
either party hereto may refer the dispute to an independent actuary (the
“Independent Actuary”) to be agreed upon by the parties hereto or, failing such
agreement, appointed by the Executive Director of the American Academy of
Actuaries, at the request of the party hereto first applying. The costs of the
Independent Actuary shall be borne equally by AIG and TRH. The determination of
the Independent Actuary shall be final and binding on AIG and TRH. In reaching
such resolution, the Independent Actuary shall consider only the issues of
disagreement between AIG’s Pension Plan Actuary and TRH’s Pension Plan Actuary,
it being understood that the Independent Actuary shall not be retained to
conduct its own independent review, but rather shall be retained to resolve
specific differences between AIG’s Pension Plan Actuary and TRH’s Pension Plan
Actuary within the range of such differences; provided that the final Pension
Plan Transfer Amount determined by the Independent Actuary shall not be more
than the amount determined by TRH’s Pension Plan Actuary nor less than the
amount determined by AIG’s Pension Plan Actuary.

     (iv) Within fifteen (15) days after the later to occur of (A) the date on
which the Pension Plan Transfer Amount is finally determined and (B) the
expiration of the thirty (30) day waiting period prescribed by Section 6058(b)
of the Code (which TRH and AIG shall take all action to commence promptly), AIG
shall direct the trustee of AIG’s Pension Plan to deliver the Pension Plan
Transfer Amount (as finally determined

19

--------------------------------------------------------------------------------



pursuant to this Section 3.11(b)) to the trustee of the trust maintained under
TRH’s Pension Plan.

     (v) From the Benefits Transition Date until the actual date of delivery of
the Pension Plan Transfer Amount (the “Pension Plan Transfer Date”), the trustee
of AIG’s Pension Plan shall hold the Pension Plan Transfer Amount under AIG’s
Pension Plan and the Pension Plan Transfer Amount shall be credited with
interest at an annual rate that is equivalent to the rate of return on one year
U.S. Treasury Bills for the weekly period that includes the Benefits Transition
Date.

     (vi) As of the Benefits Transition Date, TRH’s Pension Plan shall assume
all liabilities and will be responsible for making all payments with respect to
the Employees under AIG’s Pension Plan, and none of AIG, its Affiliates or AIG’s
Pension Plan shall retain any such liabilities. AIG and TRH shall, in connection
with such transfer, cooperate in making all appropriate filings required under
the Code or ERISA, and the regulations thereunder and shall comply with
applicable requirements of the Code, ERISA and regulations thereunder. TRH will
provide to AIG all electronic feeds and payroll information for the Pension Plan
Participants from the First Time of Delivery to the Benefits Transition Date.

     (vii) AIG will make its best efforts to allow the Employees specified in
Schedule 3.11(b)(vii) to participate in AIG’s Pension Plan until the Benefits
Transition Date.

     (viii) The liability for benefits accrued by the Employee specified in
Schedule 3.11(b)(viii) under the AIO Pension Plan as of May 13, 2009 has been
transferred to, and will ultimately be paid by, TRH or the Company Subsidiaries
and any future benefit accruals will occur under a benefit plan sponsored by TRH
or the Company Subsidiaries.

     (c) (i) AIG shall use all reasonable endeavors prior to the Closing to
procure that TRH or any Company Subsidiary which immediately prior to the First
Time of Delivery participates in any of AIG’s registered pension schemes (within
the meaning of the UK Finance Act 2004) (each, a “TRH Employer” and “AIG’s UK
Pension Plan” respectively) is able to continue participating in AIG’s UK
Pension Plans until no later than the Benefit Transition Date. At its option
exercisable by giving one month’s notice required under AIG’s UK Pension Plan at
any time after the First Time of Delivery but prior to the Benefits Transfer
Date, TRH or any Company Subsidiary may withdraw as a participating employer
from AIG’s UK Pension Plan and with the agreement of AIG’s UK Pension Plan
trustees, annuitize the accrued liability under AIG’s UK Pension Plan of any
Employee or beneficiary who is a surviving spouse, partner or dependant of an
Employee (a “UK Pension Plan Member”) as of such withdrawal date or offer
enhanced transfer values to any Member of AIG’s UK Pension Plan provided that
any of the foregoing actions are accomplished in a manner consistent with and
subject to this Section 3.11(c). Prior to TRH or the Company Subsidiary
withdrawing as a participating employer as above, it shall comply with the
consultation requirements (if applicable)

20

--------------------------------------------------------------------------------



under the UK Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006.

     (ii) The participation of the TRH Employer in AIG’s UK Pension Plan after
the First Time of Delivery and (where applicable) the offer and the payment of
enhanced transfer values referred to below are conditional upon TRH (or such
other company as is acceptable to the trustees of AIG’s UK Pension Plan)
indemnifying the trustees of AIG’s UK Pension Plan (and their successors) from
and against any and all liability (other than for benefits payable under AIG’s
UK Pension Plan) arising from or in connection with such participation after the
First Time of Delivery or (where applicable) the offer and payment of such
enhanced transfer values (such indemnity to be in terms approved by the trustees
of AIG’s UK Pension Plan, such approval not to be unreasonably withheld or
delayed).

     (iii) TRH shall procure that throughout and in respect of the period during
which the TRH Employer participates in AIG’s UK Pension Plan after the First
Time of Delivery:

          (a) the TRH Employer shall pay contributions, expenses and charges on
the same terms and bases as apply immediately prior to the First Time of
Delivery and shall comply with the provisions of AIG’s UK Pension Plan and the
obligations on the TRH Employer in relation to AIG’s UK Pension Plan imposed by
law;

          (b) the TRH Employer shall not exercise any power, right or discretion
conferred on it by AIG’s UK Pension Plan, or in relation to that Plan by or
under any legislation, except (in either case) on such terms (whether as to
payment of additional contributions or otherwise) as AIG or its Affiliate may
agree, such agreement not to be unreasonably withheld or delayed;

          (c) the TRH Employer shall not increase the remuneration or any part
thereof which counts for any defined benefits under AIG’s UK Pension Plan or do
or omit to do anything which results or would result in an increase in the
defined benefit liabilities under AIG’s UK Pension Plan to or in respect of any
UK Pension Plan Member except with the prior written approval of AIG or its
Affiliate and on such terms as AIG or its Affiliate may specify as to the
payment of additional contributions to AIG’s UK Pension Plan or otherwise;

          (d) the TRH Employer shall exercise each right or discretion conferred
on it by or under the UK Pensions Act 1995 and the UK Pensions Act 2004 and
regulations already made under them or to be made under them in the future as
reasonably directed from time to time in writing by AIG or its Affiliate;

     (iv) If the TRH Employer does anything, or omits to do anything, after the
First Time of Delivery which results in an increase in the defined benefit
liabilities of AIG’s UK Pension Plan beyond the standard benefit accruals
contemplated by this Section 3.11(c) (assuming that after the First Time of
Delivery pensionable earnings are

21

--------------------------------------------------------------------------------



not increased and the TRH Employer does not exercise any power or discretion
under AIG’s UK Pension Plan) to or in respect of all or any of the UK Pension
Plan Members, TRH shall procure that an amount is paid by the TRH Employer to
AIG’s UK Pension Plan which is, in the opinion of the actuary to AIG’s UK
Pension Plan, equal to the capital value of the additional liability (the
“Special Contribution”) within fourteen days of TRH or the TRH Employer being
notified in writing of that amount together with interest on the amount at 4%
above the base rate from time to time of the principal banker in the UK of the
trustees of AIG’s UK Pension Plan in respect of the period from the date of
notification to the actual payment of the Special Contribution (such capital
value shall be determined by the actuary to AIG’s UK Pension Plan applying the
same actuarial method and assumptions (with any necessary changes) as are used
at the time the additional liability is created to determine cash equivalent
transfer values under AIG’s UK Pension Plan pursuant to the UK Pension Schemes
Act 1993 (as amended or replaced from time to time) ignoring any adjustment for
any underfunding under that Plan).

     (v) TRH shall pay, or cause to be paid, any amount which becomes payable
under section 75 or 75A of the UK Pensions Act 1995 on the TRH Employer ceasing
to employ active members of AIG’s UK Pension Plan. TRH and AIG shall cooperate
and take such steps as are reasonable to avoid or minimise the amount payable
(including but without limitation notifying the trustees of AIG’s UK Pension
Plan that a relevant transfer deduction shall apply in accordance with the UK
Occupational Pension Schemes (Employer Debt) Regulations 2005 (as amended or
replaced from time to time)).

     (vi) TRH shall indemnify and hold harmless (on a continuing basis) AIG and
its Affiliates from and against any and all liability under any contribution
notice, order or direction made by the UK Pensions Regulator in connection with
the UK Pension Plan Members and from and against any and all liability arising
under or in connection with any offer and payment of enhanced transfer values
referred to below.

     (vii) At the request of TRH or the Company Subsidiary, AIG or its Affiliate
shall co-operate and shall use all reasonable endeavors to procure that the
trustees of AIG’s UK Pension Plan which provides pensions on a defined benefit
basis co-operate in the making of enhanced transfer value offers to such of the
UK Pension Plan Members as TRH or the Company Subsidiary nominates in writing in
lieu of the benefits otherwise payable under AIG’s UK Pension Plan to or in
respect of them. TRH shall put, or cause to be put, the trustees of AIG’s UK
Pension Plan in funds to pay the enhancement to any such transfer value (such
enhancement being the excess of the amount of the enhanced transfer value over
the amount of the cash equivalent transfer value which would otherwise have been
payable under the UK Pension Schemes Act 1993 (as amended or replaced from time
to time)). TRH shall also pay, or cause to be paid, the reasonable expenses
incurred in connection with the offer and, if applicable, the payment of such
enhanced transfer values (whether such expenses are incurred by AIG or any of
its Affiliate or the trustees of AIG’s UK Pension Plan).

          (d) The parties hereto acknowledge and agree that, promptly following
the Benefits Transition Date, AIG shall engage AIG’s Pension Plan Actuary to
determine TRH’s

22

--------------------------------------------------------------------------------



proportionate share of unreimbursed contributions made by AIG to AIG’s Pension
Plan for purposes of TRH reimbursing AIG for such amount (such amount, the “TRH
Pension Reimbursement Amount”). For purposes of clarity, the parties acknowledge
that from December, 2007 through March 2009, AIG has made contributions, in
three tranches aggregating $750 million (the “Contributions”), to AIG’s Pension
Plan, for which TRH has not reimbursed AIG with respect to Employees. The TRH
Pension Reimbursement Amount shall be the TRH Proportionate Share (as defined
below) of (i) $750 million, plus (ii) any contributions made by AIG to AIG’s
Pension Plan between the date of this Agreement and the Benefits Transition
Date; provided, that to the extent that the fair value of assets in AIG’s
Pension Plan as at the Benefits Transition Date exceeds the total liabilities of
AIG’s Pension Plan as calculated in accordance with the requirements of Section
414(l) of the Code as determined pursuant to the methodology set out in Section
3.11(b), then the TRH Pension Reimbursement Amount shall be reduced by the TRH
Proportionate Share (as defined below) of such excess, if any. The “TRH
Proportionate Share” shall be the ratio of (x) the December 31, 2008 accumulated
benefit obligation under AIG’s Pension Plan for the Employees, to (y) the
December 31, 2008 accumulated benefit obligation under AIG’s Pension Plan for
all participants in AIG’s Pension Plan. Such accumulated benefit obligation
shall be calculated by AIG’s Pension Plan Actuary using assumptions consistent
with the FAS 158 disclosures with respect to AIG’s Pension Plan included in
AIG’s Form 10-K filed for the year ended December 31, 2008. After TRH has
received the TRH Pension Reimbursement Amount calculation, TRH may appoint TRH’s
Pension Plan Actuary, at TRH or the Company Subsidiaries’ cost, to review the
determination described herein. In the event that TRH’s Pension Plan Actuary
disagrees with the calculation of the TRH Pension Reimbursement Amount, TRH
shall provide written notice of such disagreement not later than thirty (30)
days after the date on which TRH or its Affiliate received the TRH Pension
Reimbursement Amount calculation setting forth the reasons for its disagreement.
If TRH does not deliver any notice of disagreement within such thirty (30) day
period, the TRH Pension Reimbursement Amount shall be deemed final and binding
on the parties hereto. In the event of a disagreement that cannot be settled
between AIG and TRH, the procedures established in Section 3.11(b)(ii) in
respect of the Independent Actuary shall apply to the TRH Pension Reimbursement
Amount. Prior to the Closing, TRH shall pay to AIG $3 million in immediately
available funds as a deposit against the TRH Pension Reimbursement Amount, and
within 10 days of the final determination of the TRH Pension Reimbursement
Amount, TRH shall pay the balance of the TRH Pension Reimbursement Amount, plus
interest from the dates on which AIG made each of the Contributions at an annual
rate that is equivalent to the rate of return on one year U.S. Treasury Bills
for the weekly period that includes the Benefits Transition Date, to AIG in
immediately available funds.

          (e) Effective as of the First Time of Delivery, TRH and the Company
Subsidiaries shall terminate participation in the Commerce & Industry Insurance
Company of Canada Pension Plan and Commerce & Industry Insurance Company of
Canada Savings Plan (as defined below) and in no event shall any Employee be
entitled to accrue any benefits under such plans with respect to services
rendered or compensation paid on or after the First Time of Delivery. As soon as
practicable following the First Time of Delivery and subject to applicable law,
AIG or one of its Affiliates shall transfer, or cause to be transferred, all
liabilities and assets which have accrued for the benefit of Employees of TRH
and the Company Subsidiaries as of the transfer date under the Commerce &
Industry Insurance Company of Canada Pension Plan and, subject to the election
of each Employee, the Commerce & Industry Insurance Company of

23

--------------------------------------------------------------------------------



Canada Savings Plan, (other than any assets and liabilities not permitted to be
transferred) to a corresponding registered pension plan and corresponding
savings plan, respectively, established effective as of the First Time of
Delivery by TRH or a Company Subsidiary, and TRH and the Company Subsidiaries
shall assume the liability and obligation for, and neither AIG nor any of its
Affiliates shall retain any liability or obligation for, all such transferred
plan liabilities and assets. AIG and its Affiliates agree to timely and
diligently execute their obligations under applicable law to cause the (i)
cessation of participation of Employees of TRH and Company Subsidiaries in the
Commerce & Industry Insurance Company of Canada Pension Plan and Commerce &
Industry Insurance Company of Canada Savings Plan and (ii) transfer of assets
and liabilities related to Employees of TRH and Company Subsidiaries from the
Commerce & Industry Insurance Company of Canada Pension Plan and Commerce &
Industry Insurance Company of Canada Savings Plan to the plans established by
TRH and the Company Subsidiaries pursuant to this Section 3.11(e). The “Commerce
& Industry Insurance Company of Canada Savings Plan” means the deferred profit
sharing plan, group registered retirement savings plan, and employee savings
plan sponsored by AIG Commercial Insurance Company of Canada.

          (f) Effective as of the Benefits Transition Date, TRH and the Company
Subsidiaries shall assume the liability and obligation for, and neither AIG nor
any of its Affiliates shall retain any liability or obligation for, all
obligations (whether or not vested) which have accrued under the nonqualified
deferred compensation, supplemental retirement or excess benefit and long-term
incentive plans set forth on Schedule 3.11(f) (collectively, “AIG’s Nonqualified
Plans”) with respect to any Employee who is either in pay status or is or
becomes entitled to future payments pursuant to any of such plans. Such accrued
amounts shall be paid under one or more nonqualified deferred compensation plans
maintained or adopted by TRH or any of the Company Subsidiaries, which shall
preserve and maintain, in accordance with Section 409A of the Code, all terms
governing the time and form of payment of amounts accrued under AIG’s
Nonqualified Plans. TRH will promptly reimburse AIG for the costs associated
with the Employee’s continued participation in AIG’s Nonqualified Plans through
the Benefits Transition Date to the extent not previously reimbursed.

          (g) Effective as of the Benefits Transition Date, TRH and the Company
Subsidiaries shall assume the liability and obligation for, and neither AIG nor
any of its Affiliates shall retain any liability or obligation for, any retiree
health or medical plan, program, arrangement or benefit maintained or provided
by AIG or any of its Affiliates with respect to the Employees. For a period of
12 months commencing on the day following the Benefits Transition Date, with
respect to the assumed retiree health or medical plans and coverage for
Employees, such coverage shall be maintained or adopted by TRH or any of the
Company Subsidiaries under substantially similar arrangements to the applicable
plans or arrangements of AIG or any of its Affiliates in accordance with Section
409A of the Code. TRH will promptly reimburse AIG for the costs associated with
the Employee’s continued participation in such retiree health and medical plans
through the Benefits Transition Date to the extent not previously reimbursed.

          (h) TRH will assume AIG’s obligations under the AIG Assurance
Agreement with Starr International Co. with respect to shares that have been
contingently set aside at the First Time of Delivery with respect to Employees.

24

--------------------------------------------------------------------------------



          (i) As of the First Time of Delivery, TRH will assume AIG’s
obligations under the AIG 2005-2006 Deferred Compensation Profit Participation
Plan with respect to Employees.

          (j) TRH shall be responsible for providing the continuation of group
health coverage required by Section 4980B(f) of the Code to any Employee (for
purpose of clarity, including any former employee of TRH or any of the Company
Subsidiaries) (and in each case their qualified beneficiaries) whose “qualifying
event” within the meaning of Section 4980B(f) of the Code occurs before, on or
after the Benefits Transition Date.

          (k) Prior to making any written or oral communications to the
directors, officers or employees of TRH pertaining to compensation or benefit
matters that are affected by the transactions contemplated by this Agreement,
TRH shall provide AIG with a copy of the intended communication. AIG shall have
a reasonable period of time to review and comment on the communication, and TRH
and AIG shall cooperate in providing a mutually agreeable communication.

          Section 3.12. Access.

          (a) In addition to the provisions of Section 3.13, from the First Time
of Delivery and until the Access Termination Date, in connection with any
reasonable business purpose, including (x) in response to the request or at the
direction of a Governmental Authority or a Self-Regulatory Organization, (y) the
preparation of tax returns or other documents relating to tax matters and (z)
the determination of any matter relating to the rights or obligations of AIG or
its Affiliates under this Agreement and any other Transaction Agreement, subject
to any applicable Law and any applicable privileges (including the
attorney-client privilege) and contractual confidentiality obligations, upon
reasonable prior notice, TRH shall, and shall cause the Company Subsidiaries and
their respective Representatives to, (i) afford AIG and its Affiliates and their
respective Representatives reasonable access, during normal business hours, to
the offices, properties, books, data, files, information and records of TRH and
the Company Subsidiaries and the businesses conducted by them (including, for
the avoidance of doubt, tax returns and other information and documents relating
to tax matters), (ii) furnish to AIG and its Affiliates and their respective
Representatives such additional financial data and other information regarding
TRH and the Company Subsidiaries and the businesses conducted by them as AIG,
its Affiliates or their respective Representatives may from time to time
reasonably request (including, for the avoidance of doubt, tax returns and other
information and documents relating to tax matters) and (iii) make available to
AIG and its Affiliates and their respective Representatives any employees of
TRH, the Company Subsidiaries and the businesses conducted by them whose
assistance, expertise, testimony, notes and recollections or presence is
necessary to assist AIG, its Affiliates or their respective Representatives in
connection with AIG’s or its Affiliates’ or such Representatives’ inquiries for
any of the purposes referred to in this Section 3.12 above, including the
presence of such persons as witnesses in hearings or trials for such purposes;
provided, however, that such investigation shall not unreasonably interfere with
the business or operations of TRH or any of the Company Subsidiaries; and
provided further that the auditors and independent accountants of TRH or any of
the Company Subsidiaries shall not be obligated to make any work papers
(including the work papers contemplated to be delivered by TRH or any Company
Subsidiary to AIG or any of its Affiliates pursuant to Section 3.15(b))

25

--------------------------------------------------------------------------------



available to any Person unless and until such Person has signed a customary
confidentiality and hold harmless agreement relating to such access to work
papers in form and substance reasonably acceptable to such auditors or
independent accountants; and provided further that TRH or any Company Subsidiary
shall not be obligated to make any insurance, reinsurance or retrocession
Contracts between a third party, on the one hand, and TRH or any Company
Subsidiary, on the other hand, to which AIG or any of its Affiliates is not a
party, available to AIG or any of its Affiliates. AIG shall reimburse TRH
promptly for any reasonable out-of-pocket expenses incurred by TRH and the
Company Subsidiaries in complying with any request by or on behalf of AIG or its
Affiliates or their respective Representatives in connection with this Section
3.12.

          (b) From the First Time of Delivery and until the Access Termination
Date in connection with any reasonable business purpose, including (x) in
response to the request or at the direction of a Governmental Authority or a
Self-Regulatory Organization, (y) the preparation of tax returns or other
documents relating to tax matters and (z) the determination of any matter
relating to the rights or obligations of TRH and any of the Company Subsidiaries
under this Agreement and any other Transaction Agreement, subject to any
applicable Law and any applicable privileges (including the attorney-client
privilege) and contractual confidentiality obligations, upon reasonable prior
notice, AIG shall, and shall cause its Affiliates and Representatives to, (i)
afford TRH and the Company Subsidiaries and their respective Representatives
reasonable access, during normal business hours, to the offices, properties,
books, data, files, information and records of AIG and its Affiliates and the
businesses conducted by them (including, for the avoidance of doubt, tax returns
and other information and documents relating to tax matters), (ii) furnish to
TRH, the Company Subsidiaries and their respective Representatives such
additional financial data and other information regarding TRH and the Company
Subsidiaries and the businesses conducted by them as TRH or the Company
Subsidiaries may from time to time reasonably request (including, for the
avoidance of doubt, tax returns and other information and documents relating to
tax matters) and (iii) make available to TRH and the Company Subsidiaries and
their respective Representatives any employees of AIG and its Affiliates in
respect of TRH and the Company Subsidiaries and the businesses conducted by them
whose assistance, expertise, testimony, notes and recollections or presence is
necessary to assist TRH’s and the Company Subsidiaries’ or their respective
Representatives in connection with AIG’s or its Affiliates’ or such
Representatives’ inquiries for any of the purposes referred to in this Section
3.12 above, including the presence of such persons as witnesses in hearings or
trials for such purposes; provided, however, that such investigation shall not
unreasonably interfere with the business or operations of AIG or any of its
Affiliates; and provided further that the auditors and independent accountants
of AIG or its Affiliates shall not be obligated to make any work papers
available to any Person unless and until such Person has signed a customary
confidentiality and hold harmless agreement relating to such access to work
papers in form and substance reasonably acceptable to such auditors or
independent accountants; and provided further that AIG or any of its Affiliates
shall not be obligated to make any insurance, reinsurance or retrocession
Contracts between a third party, on the one hand, and AIG or any of its
Affiliates, on the other hand, to which TRH or any Company Subsidiary is not a
party, available to TRH or any Company Subsidiary. TRH shall reimburse AIG
promptly for any reasonable out-of-pocket expenses incurred by AIG and its
Affiliates in complying with any request by or on behalf of TRH or any Company
Subsidiary or their respective Representatives in connection with this Section
3.12(b).

26

--------------------------------------------------------------------------------



          (c) For the avoidance of doubt, neither AIG nor TRH shall be required
from and after the First Time of Delivery to disclose, or cause its Affiliates
or its or its Affiliates’ respective Representatives from and after the First
Time of Delivery to disclose, to the other party or any of its Affiliates or any
of their respective Representatives (or provide access to any of its or any of
its Affiliates’ offices, properties, books or records that could result in the
disclosure to such Persons or others of) any information that is subject to an
obligation contained in an Insurance Agreement prohibiting the disclosure of
such information, nor shall either party be required to permit, cause its
Affiliates or its or its Affiliates’ respective Representatives to permit, or
cause others to permit either AIG or TRH or any of their respective Affiliates,
or any of their respective Representatives to have access to or to copy or
remove from the offices or properties of either AIG or TRH or any of their
respective Affiliates any documents or other materials that might reveal any
such information that is subject to an obligation contained in an Insurance
Agreement prohibiting its disclosure.

          Section 3.13. Books and Records.

          (a) Subject to Section 3.17, from and after the First Time of
Delivery, AIG and its Affiliates, and TRH and the Company Subsidiaries, shall
have the right to retain copies of all books, data, files, information and
records (including, for the avoidance of doubt, tax returns and other
information and documents relating to tax matters) in any media of each of TRH
and the Company Subsidiaries, and AIG and its Affiliates, as the case may be,
and the respective businesses of TRH and the Company Subsidiaries, and AIG and
its Affiliates, relating to periods ending on or prior to the First Time of
Delivery (i) relating to information (including employment and medical records)
regarding the Employees, (ii) as required by any legal or regulatory authority,
including any applicable Law or regulatory request or (iii) as may be necessary
for AIG and its Affiliates, or TRH and the Company Subsidiaries, to perform
their obligations pursuant to the Transaction Agreements, subject to compliance
with all applicable privacy laws. With respect to all original books, data,
files, information and records of each of TRH and the Company Subsidiaries, and
AIG and its Affiliates, existing as of the First Time of Delivery, TRH, shall,
and shall cause each of the Company Subsidiaries, and AIG shall, and shall cause
its Affiliates to, (A) comply in all material respects with all applicable Laws,
including the Code, relating to the preservation and retention of records, (B)
apply preservation and retention policies that are no less stringent than those
generally applied by TRH or AIG, as the case may be, and (C) preserve and retain
all such original books, data, files, information and records for at least six
(6) years after the First Time of Delivery or until notice is received from AIG
or TRH, as applicable, of the expiration of the applicable statute of
limitations for tax purposes, whichever is later, and thereafter shall dispose
of such books, data, files, information and records only after it shall have
given AIG or TRH, as applicable, ninety (90) days’ prior written notice of such
disposition and the opportunity (at AIG’s or TRH's expense, as applicable) to
remove and retain such information.

          (b) Notwithstanding anything to the contrary contained herein, to the
extent that AIG or any of its Affiliates has retained hard copies of files and
electronic files, tapes, software, electronic data, hardware, storage devices or
other electronic information that are not used in the operation of the business
of TRH or any of the Company Subsidiaries or required by TRH or the Company
Subsidiaries for regulatory purposes (“Archived Files”) pursuant to a Litigation
Hold or otherwise, TRH acknowledges and agrees that the Archived Files are
solely

27

--------------------------------------------------------------------------------



the property of AIG. AIG agrees that it will retain the Archived Files that
relate to TRH and the Company Subsidiaries for no less than three (3) months
after the First Time of Delivery after which AIG may recycle or discard such
Archived Files.

          (c) At the First Time of Delivery, AIG and AHAC shall deliver to TRH
copies of all minutes books and other corporate records of the Company or any of
the Company Subsidiaries in AIG’s, AHAC’s or any of its Affiliates possession.

          Section 3.14. TRH Compliance Matters. For any Reporting Period in
which AIG and TRH do not prepare their financial statements in accordance with
the same basis of accounting, TRH shall deliver to AIG, no later than ten (10)
business days prior to the date on which AIG is required to file its financials
statements with the SEC, a reconciliation from the basis of accounting used by
TRH to prepare its financial statements to the basis of accounting used by AIG
to prepare its financial statements. For any Reporting Period, TRH shall respond
as soon as reasonably practicable to reasonable requests from AIG for
supplemental information that AIG may need to prepare its financial statements.

          Section 3.15. Auditors and Audits; Annual and Quarterly Statements and
Accounting. TRH agrees that:

          (a) Annual and Quarterly Financial Statements. TRH shall provide to
AIG and to the accounting firm selected by AIG to audit AIG’s consolidated
financial statements and to serve as AIG’s independent certified public
accountants (the “AIG Auditors”), as directed by AIG, on a timely basis all
information, including AIG’s Standard Internal reporting package for any
Consolidated Period, that AIG reasonably requires to meet its schedule for the
preparation, printing, filing, and public dissemination of each of AIG’s annual
and quarterly financial statements that include a Reporting Period. Without
limiting the generality of the foregoing, TRH will provide all required
financial information with respect to TRH and the Company Subsidiaries to the
accounting firm selected by TRH to audit TRH’s consolidated financial statements
and to serve as TRH’s independent certified public accountants (the “TRH
Auditors”) in a sufficient and reasonable time and in sufficient detail to
permit the TRH Auditors to take all steps and perform all reviews necessary, and
TRH shall provide sufficient assistance to the AIG Auditors, with respect to
information to be included or contained in each of AIG’s annual and quarterly
financial statements that includes a Reporting Period. AIG shall reimburse TRH
for all reasonable fees and expenses paid by TRH to TRH Auditors in connection
with such TRH Auditors assisting AIG Auditors with respect to information
relating to TRH and the Company Subsidiaries to be included and contained in
each of AIG’s annual and quarterly financial statements that includes a
Reporting Period. Other than as provided for in the preceding sentence, each
party shall be responsible for its own costs and expenses in connection with
this Section 3.15.

          (b) Personnel Performing the Annual Audit and Quarterly Reviews. TRH
shall authorize the TRH Auditors to make available to the AIG Auditors both the
personnel who performed or are performing the annual audits and quarterly
reviews of TRH and work papers related to the annual audits and quarterly
reviews of TRH, in all cases within a reasonable time prior to the TRH Auditors’
opinion date, so that the AIG Auditors are able to perform the procedures they
consider necessary to take responsibility for the work of the TRH Auditors as it

28

--------------------------------------------------------------------------------



relates to the AIG Auditors’ report on AIG’s financial statements, all within
sufficient time to enable AIG to meet its timetable for the filing and public
dissemination of each of AIG’s annual and quarterly statements that includes a
Reporting Period.

          (c) Changes to Financial Results and in Accounting Principles. TRH
shall give AIG as much prior notice as reasonably practical of any proposed
changes in its accounting estimates or accounting principles or any proposed
restatement or revision to TRH’s financial statements, if any such change,
restatement or revision could affect AIG’s reported financial results for any
Reporting Period. Without providing AIG with as much prior notice thereof as
reasonably practicable, TRH shall not, during any Reporting Period, (a) restate
or revise its financial results with respect to prior Reporting Periods, or (b)
make any change to any of its accounting principles, in each case if such
restatement, revision or change could affect, or could require AIG to restate,
revise or change, the financial results reported on AIG’s prior financial
statements or to be reported on AIG’s future financial statements. TRH shall
not, during any period that is not a Reporting Period, (i) restate or revise its
financial results with respect to any Reporting Period, or (ii) make any change
to any of its accounting principles, in each case if in the judgment of AIG such
restatement, revision or change would require AIG to restate, revise or change
the financial results for any Reporting Period reported on AIG’s financial
statements: provided, however, that if in the opinion of the TRH Auditors, TRH’s
failure to make any such restatement, revision or change would result in TRH’s
financial statements failing to be in compliance, in a material respect, with
GAAP or the requirements of the SEC, TRH may make any such restatement, revision
or change after providing AIG with as much prior notice thereof as reasonably
practicable.

          Section 3.16. Earnings Releases, Press Releases and Similar
Information. For any Reporting Period, AIG and TRH shall consult with each other
as to the timing of their annual and quarterly earnings releases for a current
or future period and shall give each other the opportunity to review the
information therein relating to TRH and the Company Subsidiaries and to comment
thereon. For any Reporting Period, AIG and TRH shall make reasonable efforts to
issue their respective annual and quarterly earnings releases at approximately
the same time on the same date, unless and to the extent otherwise required by
Law. For any Reporting Period, no later than eight (8) hours prior to the time
and date that AIG or TRH intends to publish its regular annual or quarterly
earnings release or any financial guidance for a current or future period, such
party shall deliver to the other party copies of substantially final drafts of
all press releases and other statements to be made available to the public
concerning any matters that could be reasonably likely to have a material
financial impact on the earnings, results of operations, financial condition or
prospects of TRH and the Company Subsidiaries taken as a whole. In addition,
prior to the issuance of any such press release or public statement that meets
the criteria set forth in the preceding two sentences, the issuing party shall
notify the other party of any changes (other than typographical or other similar
minor changes) to such substantially final drafts.

          Section 3.17. Confidentiality.

          (a) From and after the First Time of Delivery, each party shall not,
and shall cause their respective Affiliates and Representatives having access to
information of the other parties that is either oral or in writing and that is
confidential or proprietary (including any

29

--------------------------------------------------------------------------------



information delivered by one party to another party pursuant to Section 3.13,
Section 3.14, Section 3.15(a), Section 3.15(b) and Section 3.16) (“Confidential
Information”) not to, disclose to any other Person or use, except for purposes
of this Agreement or any other Transaction Agreement, any Confidential
Information of the other party; provided, however, that each party may disclose
Confidential Information of the other parties to the extent permitted by
applicable Law: (i) to its Representatives on a need-to-know basis in connection
with the performance of such party’s obligations under this Agreement or any
other Transaction Agreement, provided that such Representatives are informed of
the confidential nature of such information and made aware of the provisions of
this Section 3.17; (ii) to the extent reasonably necessary in connection with
any Action or in any dispute with respect to this Agreement or any other
Transaction Agreement; (iii) to the extent such information is required to be
disclosed by applicable Law, Governmental Order or Governmental Authority
(including in any report, statement, testimony or other submission to a
Governmental Authority) or in response to any summons, subpoena or other legal
process or formal or informal investigative demand issued to the receiving party
in the course of any litigation, arbitration, mediation, investigation or
administrative proceeding; (iv) to the extent any such information is or becomes
generally available to the public other than (A) in the case of TRH, as a result
of disclosure by AIG, AHAC, or their respective Affiliates or any of their
respective Representatives or (B) in the case of AIG and AHAC, as a result of
disclosure by TRH or any Company Subsidiary (after the First Time of Delivery)
or any of their respective Affiliates or any of their respective
Representatives; or (v) with respect to any such information delivered pursuant
to Section 3.13, Section 3.14, Section 3.15(a), Section 3.15(b) and Section
3.16, to the extent such sections contemplate the disclosure of such information
by AIG, AHAC or TRH to their respective Representatives or to the public; and
provided further, however, that AIG, AHAC and TRH may disclose information about
the tax treatment and tax structure of the transactions contemplated by this
Agreement (including any facts or materials relating thereto or reasonably
necessary to understand such treatment or structure); and provided further,
however, to the extent that not all of the Shares are sold pursuant to the
Offering and AIG or AHAC retains an investment interest in TRH and the Company
Subsidiaries, (A) AIG and AHAC may disclose Confidential Information related to
TRH to AIG’s and AHAC’s Representatives who need to know such information for
the purpose of evaluating, monitoring or taking any other action with respect to
AIG’s and/or AHAC’s investment in TRH and the Company Subsidiaries, (B) AIG and
AHAC may use TRH’s Confidential Information in connection with evaluating,
monitoring or taking any other action with respect to AIG’s and/or AHAC’s
investment in TRH and the Company Subsidiaries (it being understood that neither
AIG nor AHAC shall contravene applicable Laws with respect to insider trading)
and (C) AIG and AHAC may disclose Confidential Information delivered to them by
the officers designated by them, respectively, to receive the information
contemplated by Section 5.4 of the Stockholders Agreement to each other, their
respective Affiliates and their respective Representatives, provided, that in
the cases of clauses (A) and (C) above, such Representatives are informed of the
confidential nature of such information and ma de aware of the provisions of
this Section 3.17(a).

          (b) In the event that a party becomes required (based on advice of
counsel) by deposition, interrogatory, request for documents subpoena, civil
investigative demand or similar judicial or administrative process or in
connection with a report, statement, testimony or other submission to be made to
any Governmental Authority to disclose any Confidential Information of the other
parties, such disclosing party shall provide the other parties, to the extent
reasonably

30

--------------------------------------------------------------------------------



practicable, with prior written notice of such requirement, and, to the extent
reasonably practicable, cooperate with the other parties (at such other parties’
expense) to obtain a protective order or similar remedy to cause such
Confidential Information not to be disclosed; provided, however, that none of
AIG, AHAC or any of their respective Affiliates is required to provide such
prior written notice with respect to any disclosure to the FRBNY. In the event
that such protective order or other similar remedy is not obtained, the
disclosing party shall furnish only that portion of the Confidential Information
that it reasonably believes is required to be disclosed and shall exercise its
commercially reasonable efforts (at such other party’s expense) to obtain
assurance that confidential treatment will be accorded such Confidential
Information.

          (c) Notwithstanding anything to the contrary contained herein, the
parties hereto acknowledge and agree that (x) AIG, AHAC and their respective
Affiliates may, without notifying TRH or any other Person, share any information
relating to or obtained from TRH or any of the Company Subsidiaries with (i) the
FRBNY or the U.S. Department of the Treasury and their respective
Representatives, (ii) the AIG Credit Facility Trust, (iii) any insurance
regulatory authority or (iv) the IRS or any other tax authority, in each case as
AIG deems necessary or advisable in its good faith judgment and (y) TRH and the
Company Subsidiaries may, without notifying AIG, AHAC or any other Person, share
any information relating to or obtained from AIG, AHAC or their respective
Affiliates with (i) any insurance regulatory authority or (ii) the IRS or any
other tax authority, in each case as TRH deems necessary or advisable in its
good faith judgment.

          (d) To the fullest extent permitted by applicable Law, the provisions
of Section 3.17(a) shall not restrict or limit the use of or disclosure by AIG,
AHAC or any of their respective Affiliates or TRH or any of the Company
Subsidiaries, of any customer, policy or beneficiary information (including such
information relating to TRH and the Company Subsidiaries or to AIG, AHAC or any
of their respective Affiliates, as the case may be) if such information was in
the possession or control of AIG, AHAC or their respective Affiliates, on the
one hand, or in the possession or control of TRH or any Company Subsidiaries, on
the other hand, prior to the First Time of Delivery. For the avoidance of doubt,
the foregoing shall apply regardless of whether such information (i) was also
possessed or controlled by TRH or any of the Company Subsidiaries, or AIG, AHAC
or any of their respective Affiliates, as the case may be, on or prior to the
First Time of Delivery and/or (ii) was originated by any other Person.
Notwithstanding the foregoing, the provisions of this Section 3.17(d) shall not
apply to the disclosure by AIG, AHAC or any of their respective Affiliates, of
any of the terms or conditions of the agreements set forth on Schedule 3.17(a)
or any information related to the transactions contemplated thereby.

          (e) Each party agrees that irreparable damage could occur if this
Section 3.17 was not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that, without the necessity of
posting bond or other undertaking, each party or its Affiliates (and their
successors or assigns) shall be entitled to proceed against the other parties or
their Affiliates (and their successors or assigns) in law and/or in equity for
such damages or other relief as a court may deem appropriate and shall be
entitled to seek a temporary restraining order and/or preliminary and final
injunctive or other equitable relief, including specific performance, to prevent
breaches of this Section 3.17 and, in addition to any other remedy to which they
are entitled at law or in equity, to enforce specifically the terms and
provisions of this

31

--------------------------------------------------------------------------------



Section 3.17. In the event that any Action is brought in equity to enforce the
provisions of this Section 3.17, no party will allege, and each party hereby
waives the defense or counterclaim, that there is an adequate remedy at law.

          Section 3.18. Third-Party Contracts. The parties hereto shall use
their respective reasonable efforts on or prior to the Closing Date to cause to
occur, effective upon the First Time of Delivery, the termination, amendment,
separation or other action set forth on Schedule 3.18 with respect to each
third-party Contract set forth on such Schedule 3.18, provided that none of AIG
or any of its Affiliates nor TRH or any Company Subsidiaries shall be required
to compensate any third party, commence or participate in litigation or offer or
grant any accommodation (financial or otherwise) to any third party to obtain
any consent or approval. With respect to any Contract set forth on Schedule 3.18
in which the parties hereto are unable prior to the Closing to cause such
termination, amendment, separation or other action to be effective upon the
First Time of Delivery, the parties hereto agree that, from and after the First
Time of Delivery, (a) TRH and the Company Subsidiaries shall not have any
rights, or be entitled to any benefits, under such Contract and (b) TRH shall
promptly reimburse and indemnify, defend and hold harmless AIG or any of its
Affiliates for any Losses relating to or arising out of the failure to obtain
such termination, amendment, separation or other action (e.g., Losses resulting
from termination fees or penalties or unused minimum volume commitments)
provided, however, that such Losses shall be limited solely to Losses directly
attributed to such failure. To the extent that (i) any Contract between a third
party, on the one hand, and AIG or any of its Affiliates (each, an “AIG
Signatory”), on the other hand, to which TRH or any Company Subsidiary is not a
party, but under which TRH or any of the Company Subsidiaries may otherwise
derive benefits (each, a “TRH Beneficiary”), such as enterprise-wide licenses or
“master” agreements, (ii) any Contract between a third party, on the one hand,
and TRH and/or any Company Subsidiary (each, a “TRH Signatory”), on the other
hand, to which AIG or any of its Affiliates is not a party, but under which AIG
or any of its Affiliates may otherwise derive benefits (each, an “AIG
Beneficiary”), such as enterprise-wide licenses or “master” agreements, or (iii)
any Contract among (x) a third party, (y) AIG or any of its Affiliates and (z)
TRH or any of the Company Subsidiaries (the Contracts described in clauses (i),
(ii) and (iii) above are referred to collectively herein as the “Schedule 3.18
Contracts”), (1) is the subject of a claim against an AIG Signatory due to an
act or omission by a TRH Beneficiary, TRH shall promptly reimburse and
indemnify, defend and hold harmless the AIG Signatory for any Losses relating to
or arising out of such act or omission; (2) is the subject of a claim against a
TRH Signatory due to an act or omission by an AIG Beneficiary, AIG shall
promptly reimburse and indemnify, defend and hold harmless the TRH Signatory for
any Losses relating to or arising out of such act or omission; (3) is omitted
from Schedule 3.18, the parties hereto agree to negotiate in good faith after
the date hereof as to the termination, amendment, separation or other action to
be taken, if any, with respect to such Contract as the parties hereto may
determine, consistent with the terms of the Transition Services Agreement (if
applicable) relevant to such Contract, provided that with regard to the
foregoing clause (3) of this Section 3.18, neither AIG or any of its Affiliates
nor TRH or any of the Company Subsidiaries shall be (A) obligated to take any
action with regard to such an omitted Contract, unless AIG or TRH (as the case
may be) requests in writing to the other within ninety (90) days after the First
Time of Delivery that specific action be taken with regard to such omitted
Contract or (B) required to compensate any third party, commence or participate
in litigation or offer or grant any accommodation (financial or otherwise) to
any third party, to obtain any consent or approval; or (4) is a Schedule 3.18
Contract of the types described

32

--------------------------------------------------------------------------------



in clauses (i) or (ii) of this Section 3.18 above, is omitted from Schedule 3.18
and is not terminated, amended, separated or subject to other action pursuant to
the preceding clause (3) of this Section 3.18, from and after the First Time of
Delivery, each TRH Beneficiary or AIG Beneficiary (as the case may be) shall not
have any rights, or be entitled to any benefits, under such Contract.

          Section 3.19. AIG Corporate Credit Card Program. Following the First
Time of Delivery, but by no later than May 31, 2009, AIG and TRH shall, and
shall cause their respective Affiliates to, take such actions as may be
necessary to terminate the participation of TRH and the Company Subsidiaries and
their respective employees in the Credit Card Program. From time to time
following the First Time of Delivery, TRH shall, and shall cause the Company
Subsidiaries to, promptly reimburse and indemnify, defend and hold harmless AIG
or any of its Affiliates for any amounts incurred by TRH or any of the Company
Subsidiaries or their respective employees under the Credit Card Program to the
extent that AIG and its Affiliates have paid or otherwise incurred such amounts
and have not previously been reimbursed for such amounts.

          Section 3.20. Certain Waivers. The parties agree that with respect to
(a) any Intercompany Agreement set forth on Schedule 3.05(a) or Schedule 3.05(b)
or (b) any Insurance Agreement, each party, on behalf of itself and its
Affiliates, hereby waives any breach or default under such Intercompany
Agreements or Insurance Agreements, and any rights to terminate, accelerate or
cancel under such Intercompany Agreements or Insurance Agreements, relating to,
arising out of or in connection with (i) any “change of control,” “change in
control” or similar phrase or concept as defined in such Intercompany Agreement
or Insurance Agreement (A) of TRH or any Company Subsidiary pursuant to or as a
result of the consummation of the transactions contemplated by this Agreement or
any other Transaction Agreement and (B) of AIG or any of its Affiliates,
including pursuant to or as a result of the transactions contemplated by (x) the
Credit Agreement, dated as of September 22, 2008, between AIG and the FRBNY (as
amended, modified or supplemented from time to time in accordance with its
terms) (the “Credit Agreement”) or (y) any other Contract with, or entered into
at the direction of, the FRBNY or the U.S. Department of the Treasury and (ii)
any sale, transfer, lease, public offering, spin-off or other disposition of any
business or assets of AIG and its Subsidiaries pursuant to the restructuring and
divestiture program publicly disclosed by AIG prior to the date of this
Agreement.

          Section 3.21. Adoption of Amended and Restated TRH Certificate of
Incorporation. On or prior to Closing, each of AIG and AHAC (i) shall execute a
written consent in substantially the form of Exhibit G to this Agreement
adopting the Restated Certificate of Incorporation of TRH in the form attached
as Exhibit H hereto, which has been approved by the affirmative vote of at least
a majority of the board of directors of TRH acting at a meeting at which a
quorum was present and which was either duly noticed or for which notice was
properly waived by all directors of TRH not present at such meeting, and (ii)
shall reasonably cooperate with TRH in taking all necessary actions so that,
effective 20 days after the filing by TRH of an Information Statement on
Schedule 14C with the SEC, the Restated Certificate of Incorporation of TRH
shall be the certificate of incorporation of TRH.

33

--------------------------------------------------------------------------------



          Section 3.22. By-Laws of TRH. TRH shall not, and shall its board of
directors not to, amend, modify or make any other changes to the By-Laws of TRH
prior to the First Time of Delivery without the express written consent of AIG.

          Section 3.23. Subleases.

          (a) On or prior to the Closing, each of TRH and AIG shall execute and
deliver each of the “New York Sublease”, the “Chicago Sublease” and the “Toronto
Sublease” in substantially the forms attached hereto as Exhibit I, Exhibit J and
Exhibit K (each, a “Sublease” and collectively, the “Subleases”) to the extent
it is a party to such Sublease and shall cause each of their respective
Affiliates to execute and deliver each such Sublease to which such Affiliate is
a party. AIG and TRH shall each pay one-half of the actual out-of-pocket costs
and expenses (i) for any construction work that AIG, in its sole discretion,
determines desirable to demise any of the Subleased Premises separately, and
(ii) to obtain the consent of any Landlord, including any costs or expenses that
may be charged in accordance with the terms of the Master Lease or that are
otherwise reasonably requested by any Landlord, and (iii) to dispute the refusal
by any Landlord under any Master Lease to provide its consent to its applicable
Sublease. TRH shall pay any and all other costs and expenses for any other work
or action that may be necessary or desirable to separately demise any of the
Subleased Premises or to effectuate any Sublease, including the cost to demise
any computer room or computer system separately. TRH and AIG shall each pay for
their own legal expenses in connection with each Sublease.

          (b) AIG and TRH shall, and shall cause their respective Affiliates to,
cooperate in good faith to obtain all required consents and approvals necessary
for each Sublease no later than the Consent Deadline that is applicable to each
Sublease. If TRH and AIG fail to obtain any consent necessary to effectuate any
Sublease on or prior to the Consent Deadline that is applicable to such Sublease
(each such Sublease a “Rejected Sublease”), then solely with respect to such
Rejected Sublease, (i) the Rejected Sublease and each other arrangement between
TRH, AIG and any of their respective Affiliates with respect to the Rejected
Subleased Premises shall automatically terminate and be of no further force and
effect as of the applicable Consent Deadline, (ii) TRH shall, or shall cause its
relevant Affiliate(s) to, vacate the Rejected Subleased Premises in accordance
with the requirements set forth in the Affected Master Lease and otherwise in an
orderly manner on or prior to the Exit Date that is applicable to the Rejected
Sublease and shall do so at TRH’s sole cost and expense, and (iii) TRH or the
relevant TRH Affiliate(s) shall, no later than the date on which TRH vacates all
of the Rejected Subleased Premises, pay AIG or the relevant AIG Affiliate(s) the
amount that would have been due and owing under the Rejected Sublease had the
Rejected Sublease not been terminated for the period from and including the
Closing Date through and including the applicable Exit Date. Notwithstanding the
foregoing, if, notwithstanding TRH using its commercially reasonable efforts to
vacate the Rejected Subleased Premises by the applicable Exit Date, TRH cannot
vacate the Rejected Subleased Premises by such date, then, no later than the
applicable Exit Date, TRH shall send AIG written notice that sets forth the
earliest date upon which TRH reasonably expects to be able to vacate the
Rejected Subleased Premises, and AIG agrees to work with the Landlord to try to
accommodate TRH’s need for additional time; provided, however, that AIG shall
have no obligation to extend the applicable Exit Date if the Landlord is
unwilling to afford any additional time beyond the applicable Exit Date. AIG
shall have the right, in its sole discretion but exercised in good faith, to
determine when and whether the

34

--------------------------------------------------------------------------------



landlord of any Subleased Premises shall have rejected, or determined not to
provide its consent to, any Sublease or to extend to any applicable Exit Date.

          (c) For purposes of this Section 3.23, the following terms shall have
the following meanings. “Affected Master Lease” shall mean, with respect to any
Rejected Sublease, the Master Lease relating to such Rejected Sublease. “Consent
Deadline” shall mean, (i) with respect to the New York Sublease and the Chicago
Sublease, the date that is twenty (20) days after the Closing Date, and (ii)
with respect to the Toronto Sublease, the date that is ten (10) days after the
Closing Date. “Exit Date” shall mean, (i) with respect to the New York Sublease
and the Chicago Sublease, the date that is thirty (30) days after the Closing
Date, and (ii) with respect to the Toronto Sublease, the date that is fifteen
(15) days after the Closing Date. “Landlord” shall mean, with respect to any
Sublease, the Person that is identified in such Sublease as the landlord or
owner under such Sublease’s Master Lease. “Master Lease” shall, with respect to
any Sublease, have the meaning ascribed to the term “Master Lease” in such
Sublease. “Rejected Subleased Premises” shall mean, with respect to any Rejected
Sublease, the Subleased Premises relating to such Rejected Sublease. “Subleased
Premises” shall, with respect to any Sublease, have the meaning ascribed to the
term “Subleased Premises” in such Sublease.

          Section 3.24. No Solicitation; No Hire.

          (a) For a period of twelve (12) months from the First Time of
Delivery, AIG shall not, and shall cause its Affiliates not to, without the
prior written consent of TRH, directly or indirectly, solicit for employment or
hire any employee of TRH or any Company Subsidiary as of the date hereof;
provided, however, that AIG and its Affiliates may employ or hire any such
Person who is terminated and is no longer employed by TRH or any Company
Subsidiary; and provided further that nothing in this Section 3.24(a) shall
prohibit AIG or any of its Affiliates from engaging in general solicitations to
the public or general advertising not targeted at employees of TRH or any
Company Subsidiary or from employing or hiring any Person who contacts AIG or
any of its Affiliates on his or her own initiative or as a result of a general
solicitation to the public or general advertising not targeted at employees of
TRH or any Company Subsidiary.

          (b) For a period of twelve (12) months from the First Time of
Delivery, TRH shall not, and shall cause the Company Subsidiaries not to,
without the prior written consent of AIG, directly or indirectly, solicit for
employment or hire any employee of AIG or any of its Affiliates as of the date
hereof; provided, however, that TRH and the Company Subsidiaries may employ or
hire any such Person who is terminated and is no longer employed by AIG or any
of its Affiliates; and provided further that nothing in this Section 3.24(b)
shall prohibit TRH or any Company Subsidiary from engaging in general
solicitations to the public or general advertising not targeted at employees of
AIG or any of its Affiliates or from employing or hiring any Person who contacts
TRH or any Company Subsidiary on his or her own initiative or as a result of a
general solicitation to the public or general advertising not targeted at
employees of AIG or any of its Affiliates.

          (c) The parties hereto acknowledge that the covenants set forth in
this Section 3.24 are an essential element of this Agreement and that, but for
these covenants, the parties hereto would not have entered into this Agreement.
The parties hereto acknowledge that

35

--------------------------------------------------------------------------------



this Section 3.24 constitutes an independent covenant and shall not be affected
by performance or nonperformance of any other provision of this Agreement or any
other document contemplated by this Agreement.

          (d) It is the intention of the parties hereto that if any of the
restrictions or covenants contained in this Section 3.24 is held to cover a
geographic area or to be for a length of time which is not permitted by
applicable Law, or in any way construed to be too broad or to any extent
invalid, such restrictions or covenants shall not be construed to be null, void
and of no effect, but to the extent such restrictions or covenants would be
valid or enforceable under applicable Law, a court of competent jurisdiction
shall construe and interpret or reform this Section 3.24 to provide for a
covenant having the maximum enforceable geographic area, time period and other
provisions (not greater than those contained in this Section 3.24) that would be
valid and enforceable under such applicable Law.

          Section 3.25. Further Action. AIG, AHAC and TRH (a) shall execute and
deliver, or shall cause to be executed and delivered, such documents and other
instruments and shall take, or shall cause to be taken, such further actions as
may be reasonably required to carry out the provisions of the Transaction
Agreements and give effect to the transactions contemplated by the Transaction
Agreements, (b) shall refrain from taking any actions that could reasonably be
expected to impair, delay or impede the Closing and the other transactions
contemplated hereunder and under the other Transaction Agreements and (c) not in
limitation of any other provision of this Agreement, shall use their respective
reasonable best efforts to cause all the conditions to the obligations of the
other parties hereto to consummate the transactions contemplated by this
Agreement to be met as soon as reasonably practicable.

ARTICLE IV

CONDITIONS OF TRH TO CLOSING

          Section 4.01. Conditions to Obligations of TRH to Execute the
Underwriting Agreement. The obligation of TRH to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver, at
or prior to the Closing, of each of the following conditions:

          (a) AIG and AHAC shall have executed and delivered the Underwriting
Agreement.

          (b) Each of the representations and warranties of AIG and AHAC
contained in this Agreement shall be true and correct in all material respects
as of the date hereof and as of the Closing Date as if made on and as of the
Closing Date.

          (c) AIG and AHAC shall have performed in all material respects all
obligations required to be performed by them under this Agreement on or prior to
the Closing Date, and TRH shall have received a certificate signed on behalf of
AIG and AHAC by an executive officer of AIG and AHAC, respectively, to such
effect.

36

--------------------------------------------------------------------------------



          (d) Each of AIG and AHAC shall have executed and delivered the written
consent contemplated by Section 3.21 of this Agreement, duly executed by a duly
authorized officer of AIG and AHAC, respectively.

          (e) The Registration Statement shall have become or been declared
effective by the SEC, and there shall be no stop order in effect with respect
thereto and no proceeding for that purpose shall have been instituted by the
SEC.

          (f) All authorizations, consents and approvals of, and filings and
notifications with or to, insurance departments and other Governmental
Authorities required to be made or obtained prior to the First Time of Delivery
in connection with the consummation of the Offering or execution, delivery and
performance of this Agreement and the Ancillary Agreements shall have been made
or obtained or are reasonably likely to have been made or obtained by the First
Time of Delivery.

          (g) No order, injunction or decree issued by any court or other
Governmental Authority of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Offering or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement shall be
in effect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF AIG

          Each of AIG and AHAC hereby represents and warrants, severally and not
jointly, to TRH as follows:

          Section 5.01. Incorporation and Authority of AIG and AHAC. AIG is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware. AHAC is an insurance company duly organized,
validly existing and in good standing under the Laws of the State of New York.
It has full legal power and authority, and has taken all required legal action
necessary, to execute and deliver this Agreement and all other agreements,
instruments, certificates, notices and other documents as are necessary to
consummate the transactions contemplated hereby and otherwise to carry out the
terms of this Agreement. It has duly and validly authorized the execution and
delivery of this Agreement, and the consummation of the transactions
contemplated hereby has been duly and validly authorized by it and no other
proceedings on its part are necessary to authorize the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.

          Section 5.02. Enforceability. This Agreement has been duly and validly
executed by it and, assuming due authorization, execution and delivery by TRH
constitutes, or upon execution and delivery thereof will constitute, the legal,
valid and binding agreement of it, enforceable against it in accordance with the
terms hereof, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, rehabilitation, liquidation, fraudulent
conveyance or similar Laws relating to or affecting creditors’ rights generally
and subject, as to enforceability, to the effect of general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

37

--------------------------------------------------------------------------------



          Section 5.03. Consents and Approvals. Except as set forth on Schedule
5.03, no consent, approval, waiver, authorization, notice or filing is required
to be obtained by it from, or to be given by it to, or made by it with, any
Governmental Authority or any other Person, in connection with the execution,
delivery and performance by it of this Agreement.

          Section 5.04. Non-Contravention. The execution, delivery and
performance by it of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not (i) violate any provision of its
Organizational Documents; (ii) assuming the receipt of all consents, approvals,
waivers and authorizations and the making of the notices and filings set forth
on Schedule 5.03, conflict with, or result in the breach of, or constitute a
default under, or result in the termination, cancellation, modification or
acceleration (whether after the filing of notice or the lapse of time or both)
of any right or obligation of it under, or result in a loss of any benefit to
which it is entitled under, any Contract, or result in the creation of any Lien
(other than Permitted Liens) upon its assets and properties; or (iii) assuming
the receipt of all consents, approvals, waivers and authorizations and the
making of the notices and filings set forth on Schedule 5.03 or required to be
made or obtained by TRH or any of the Company Subsidiaries, violate, or result
in a breach of, or constitute a default under any Law, Governmental Order or
Self-Regulatory Organization Approval to which it is subject, other than, in the
cases of clauses (ii) and (iii), conflicts, breaches, terminations, defaults,
cancellations, accelerations, losses, violations or Liens that would not
materially impair or delay its ability to perform its obligations hereunder.

          Section 5.05. Disclaimer. Except for the representations and
warranties contained in this Article V, it does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to it, any of its Affiliates, this Agreement or
the transactions contemplated by this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF TRH

TRH hereby represents and warrants to AIG and AHAC as follows:

          Section 6.01. Incorporation and Authority of TRH. TRH is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware. TRH has full legal power and authority, and has taken all
required legal action necessary, to execute and deliver this Agreement and all
other agreements, instruments, certificates, notices and other documents as are
necessary to consummate the transactions contemplated hereby and otherwise to
carry out the terms of this Agreement. TRH has duly and validly authorized the
execution and delivery of this Agreement to which it is a party, and the
consummation of the transactions contemplated hereby has been duly and validly
authorized by TRH and no other proceedings on the part of TRH are necessary to
authorize the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby by TRH.

          Section 6.02. Enforceability. This Agreement has been duly and validly
executed by TRH and, assuming due authorization, execution and delivery by AIG
and AHAC, constitutes, or upon execution and delivery thereof will constitute,
the legal, valid and binding

38

--------------------------------------------------------------------------------



agreement of TRH, enforceable against TRH in accordance with its terms, subject
to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium, rehabilitation, liquidation, fraudulent conveyance or similar Laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general equitable principles (regardless of
whether enforcement is sought in a proceeding in equity or at law).

          Section 6.03. Consents and Approvals. Except as set forth on Schedule
6.03, no consent, approval, waiver, authorization, notice or filing is required
to be obtained by TRH from, or to be given by TRH to, or made by TRH with, any
Governmental Authority or other Person, in connection with the execution,
delivery and performance by TRH of this Agreement.

          Section 6.04. Non-Contravention. The execution, delivery and
performance by TRH of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not (i) violate any provision of the
Organizational Documents of TRH; (ii) assuming the receipt of all consents,
approvals, waivers and authorizations and the making of the notices and filings
set forth on Schedule 6.03, to the Knowledge of TRH, conflict with, or result in
the breach of, or constitute a default under, or result in the termination,
cancellation, modification or acceleration (whether after the filing of notice
or the lapse of time or both) of any right or obligation of TRH under, or result
in a loss of any benefit to which TRH is entitled under, any Contract, or result
in the creation of any Lien (other than Permitted Liens) upon the assets and
properties of TRH; or (iii) assuming the receipt of all consents, approvals,
waivers and authorizations and the making of notices and filings set forth on
Schedule 6.03 or required to be made or obtained by AIG or any of its
Affiliates, to the Knowledge of TRH, violate or result in a breach of or
constitute a default under any Law, Governmental Order or Self-Regulatory
Organization Approval to which TRH is subject, other than, in the cases of
clauses (ii) and (iii), conflicts, breaches, terminations, defaults,
cancellations, accelerations, losses, violations or Liens that would not
materially impair or delay TRH’s ability to perform its obligations hereunder.

          Section 6.05. Disclaimer. Except for the representations and
warranties contained in this Article VI, TRH does not make any other
representation or warranty of any kind or nature whatsoever, oral or written,
express or implied, with respect to TRH or any of the Company Subsidiaries, this
Agreement or the transactions contemplated by this Agreement.

ARTICLE VII

TERMINATION AND WAIVER

          Section 7.01. Pre-Closing Termination. This Agreement may be
terminated prior to the Closing:

          (a) by and in the sole discretion of AIG or AHAC without the approval
of TRH;

          (b) by the mutual written consent of AIG, AHAC and TRH;

          (c) by TRH if the Closing has not occurred on or before July 1, 2009;
provided, however, that the right to terminate this Agreement under this Section
7.01(c) shall not be available to TRH if TRH’s failure to take any action
required to fulfill any of its obligations

39

--------------------------------------------------------------------------------



under this Agreement has caused or resulted in the failure of the Closing to
occur prior to such date;

          (d) by TRH (but only so long as TRH is not in material breach of its
obligations under this Agreement) if there has been a material breach of any
representation, warranty, covenant or agreement of AIG or AHAC such that one or
more of the conditions set forth in Section 4.01 are not capable of being
fulfilled;

          Section 7.02. Termination of Underwriting Agreement. This Agreement
terminates automatically if the Underwriting Agreement is terminated following
the Closing Date but prior to the First Time of Delivery.

          Section 7.03. Post-Closing Termination. This Agreement may be
terminated at any time after the Closing Date by the mutual written consent of
AIG, AHAC and TRH.

          Section 7.04. Notice of Termination. Any party hereto desiring to
terminate this Agreement pursuant to Section 7.01, Section 7.02 or Section 7.03
shall give written notice of such termination to the other parties hereto.

          Section 7.05. Effect of Termination. In the event of the termination
of this Agreement as provided in Section 7.01, Section 7.02 and Section 7.03,
this Agreement shall forthwith become void and there shall be no liability on
the part of any party hereto, except as set forth in Section 3.03 (Asset
Transfers; Other Restructuring), Section 3.04 (Intercompany Obligations),
Section 3.07 (Guarantees), Section 3.17 (Confidentiality), Section 3.23
(Subleases) and as set forth in this Article VII, Article VIII and Article IX;
provided, however, that nothing in this Agreement shall relieve any party hereto
from liability for any intentional breach of this Agreement.

ARTICLE VIII

INDEMNIFICATION

          Section 8.01. Survival. The representations, warranties, covenants and
agreements of the parties hereto contained in or made pursuant to this Agreement
shall survive the Closing indefinitely, except: (a) the covenants and agreements
that by their terms apply or are to be performed in whole or in part after the
Closing (“Post-Closing Covenants”) shall survive for the period provided in such
covenants and agreements, if any, or until fully performed and (b) the covenants
and agreements that by their terms apply or are to be performed in their
entirety on or prior to the Closing (“Pre-Closing Covenants”) shall terminate at
the Closing.

          Section 8.02. Indemnification by AIG.

          (a) After the Closing and subject to this Article VIII, each of AIG
and AHAC shall indemnify, defend and hold harmless TRH, the Company Subsidiaries
and their respective Representatives (collectively, the “TRH Indemnified
Parties”), severally and not jointly, against, and reimburse any TRH Indemnified
Party for, all Losses that such TRH Indemnified Party may at any time suffer or
incur, or become subject to:

40

--------------------------------------------------------------------------------



     (i) as a result of or in connection with the inaccuracy or breach of any
representation or warranty made by it in this Agreement;

     (ii) as a result of or in connection with any breach or failure by it to
perform any of its covenants or obligations contained in this Agreement; or

     (iii) as a result of or in connection with any untrue statement or alleged
untrue statement of a material fact in any AIG Disclosure Portions in the
Registration Statement, the Prospectus or any other document or report filed
with the SEC in connection with the Offering, including any amendment or
supplement thereto, or caused by any omission or alleged omission to state in
any AIG Disclosure Portions a material fact necessary to make the statements
therein not misleading.

          (b) Notwithstanding anything to the contrary contained herein, neither
AIG nor AHAC, respectively, shall be required to indemnify, defend or hold
harmless any TRH Indemnified Party against, or reimburse any TRH Indemnified
Party for, any Losses pursuant to Section 8.02(a)(i) in a cumulative aggregate
amount exceeding the net proceeds received by AIG and AHAC, respectively, from
the Offering and from any subsequent public offering of the Shares in accordance
with the Rights Agreement.

          Section 8.03. Indemnification by TRH.

          (a) After the Closing and subject to this Article VIII, TRH shall
indemnify, defend and hold harmless AIG, AHAC, their Affiliates and their
respective Representatives (collectively, the “AIG Indemnified Parties”)
against, and reimburse any AIG Indemnified Party for, all Losses that such AIG
Indemnified Party may at any time suffer or incur, or become subject to:

     (i) as a result of or in connection with the inaccuracy or breach of any
representation or warranty made by TRH in this Agreement;

     (ii) as a result of or in connection with any breach or failure by TRH to
perform any of its covenants or obligations contained in this Agreement;

     (iii) as a result of or in connection with any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Prospectus or any other document or report filed with the SEC in connection with
the Offering, including any amendment or supplement thereto, other than with
respect to any AIG Disclosure Portions thereof, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, other than with
respect to any AIG Disclosure Portions thereof; or

     (iv) as a result of any claim or demand by any Governmental Authority or
any third party commenced or made against any AIG Indemnified Party relating to
any violation or breach, or alleged violation or breach, by TRH or any Company
Subsidiary of any federal, state or other securities Law in connection with the
Offering.

41

--------------------------------------------------------------------------------



          (b) Notwithstanding anything to the contrary contained herein, TRH
shall not be required to indemnify, defend or hold harmless any AIG Indemnified
Party against, or reimburse any AIG Indemnified Party for, any Losses pursuant
to Section 8.03(a)(i) in a cumulative aggregate amount exceeding the net
proceeds received by AIG and AHAC, collectively, from the Offering and any
subsequent public offering of the Shares in accordance with the Rights
Agreement.

          Section 8.04. Notification of Claims.

          (a) A Person that may be entitled to be indemnified under this
Agreement (the “Indemnified Party”) shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
claim in respect of which indemnity may be sought under this Article VIII,
including any pending or threatened claim or demand by a third party that the
Indemnified Party has determined has given or could reasonably give rise to a
right of indemnification under this Agreement (including a pending or threatened
claim or demand asserted by a third party against the Indemnified Party) (each,
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or demand;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VIII except to
the extent that the Indemnifying Party is prejudiced by such failure. The
parties agree that (i) in this Article VIII they intend to shorten (in the case
of the limited survival periods specified in Section 8.01) and lengthen (in the
case of the indefinite survival periods specified in Section 8.01) (as the case
may be) the applicable statute of limitations period with respect to certain
claims; (ii) notices for claims in respect of a breach of a representation,
warranty, covenant or agreement (other than a Post-Closing Covenant) must be
delivered prior to the expiration of any applicable survival period specified in
Section 8.01 for such representation, warranty, covenant or agreement; (iii)
notices for claims in respect of a breach of a Post-Closing Covenant must be
delivered prior to the date that is six (6) months after the last day of the
effective period of such Post-Closing Covenant; and (iv) any claims for
indemnification for which notice is not delivered in accordance with this
Section 8.04(a) shall be expressly barred and are hereby waived; provided
further that if, prior to such applicable date, a party hereto shall have
notified the other party hereto in accordance with the requirements of this
Section 8.04(a) of a claim for indemnification under this Article VIII (whether
or not formal legal action shall have been commenced based upon such claim),
such claim shall continue to be subject to indemnification in accordance with
this Article VIII notwithstanding the passing of such applicable date.

          (b) Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 8.04(a) in respect of a Third Party Claim,
the Indemnifying Party may, by notice to the Indemnified Party delivered within
twenty (20) Business Days of the receipt of notice of such Third Party Claim,
assume the defense and control of any Third Party Claim, with its own counsel
and at its own expense, but shall allow the Indemnified Party a reasonable
opportunity to participate in the defense of such Third Party Claim with its own
counsel and at its own expense. The Indemnified Party may take any actions
reasonably necessary to defend such Third Party Claim prior to the time that it
receives a notice from the Indemnifying Party as contemplated by the immediately
preceding sentence. AIG, AHAC or TRH (as the case may be) shall, and shall cause
each of its Affiliates and Representatives to, cooperate fully with the

42

--------------------------------------------------------------------------------



Indemnifying Party in the defense of any Third Party Claim. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from, any Third Party
Claim, unless such settlement, compromise, discharge or entry of any judgment
does not involve any finding or admission of any violation of Law or admission
of any wrongdoing by the Indemnified Party, and the Indemnifying Party shall (i)
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement or judgment (unless
otherwise provided in such judgment), (ii) not encumber any of the material
assets of any Indemnified Party or agree to any restriction or condition that
would apply to or materially adversely affect any Indemnified Party or the
conduct of any Indemnified Party’s business and (iii) obtain, as a condition of
any settlement, compromise, discharge, entry of judgment (if applicable), or
other resolution, a complete and unconditional release of each Indemnified Party
from any and all liabilities in respect of such Third Party Claim. The
Indemnified Party shall not settle, compromise or consent to the entry of any
judgment with respect to any claim or demand for which it is seeking
indemnification from the Indemnifying Party or admit to any liability with
respect to such claim or demand without the prior written consent of the
Indemnifying Party.

          (c) Notwithstanding anything to the contrary contained in this Article
VIII (including Section 8.02 and Section 8.03), no Indemnifying Party shall have
any liability under this Article VIII for any Losses arising out of or in
connection with any Third Party Claim that is settled or compromised by an
Indemnified Party without the consent of such Indemnifying Party.

          (d) In the event any Indemnifying Party receives a notice of a claim
for indemnity from an Indemnified Party pursuant to Section 8.04(a) that does
not involve a Third Party Claim, the Indemnifying Party shall notify the
Indemnified Party within twenty (20) Business Days following its receipt of such
notice whether the Indemnifying Party disputes its liability to the Indemnified
Party under this Article VIII; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Article VIII except to the extent that the Indemnifying Party is
prejudiced by such failure. The Indemnified Party shall reasonably cooperate
with and assist the Indemnifying Party in determining the validity of any such
claim for indemnity by the Indemnified Party.

          Section 8.05. Payment. In the event a claim or any Action for
indemnification under this Article VIII has been finally determined, the amount
of such final determination shall be paid (a) if the Indemnified Party is a TRH
Indemnified Party, by AIG or AHAC, as applicable, to the Indemnified Party and
(b) if the Indemnified Party is an AIG Indemnified Party, by TRH to the
Indemnified Party, in each case on demand in immediately available funds. A
claim or an Action, and the liability for and amount of damages therefor, shall
be deemed to be “finally determined” for purposes of this Article VIII when the
parties hereto have so determined by mutual agreement or, if disputed, when a
final non-appealable Governmental Order has been entered into with respect to
such claim or Action.

          Section 8.06. Exclusive Remedies. Except for injunctive and
provisional relief (including specific performance) provided for in Section
3.08(g), Section 3.17 and Section 9.11, each party hereto acknowledges and
agrees that (a) following the Closing, (i) the indemnification provisions of
this Article VIII shall be the sole and exclusive remedies of the parties hereto
for

43

--------------------------------------------------------------------------------



any breach of the representations or warranties contained in this Agreement and
(ii) notwithstanding anything to the contrary contained herein, no breach of any
representation, warranty, covenant or agreement contained herein shall give rise
to any right on the part of any party hereto to rescind this Agreement or any of
the transactions contemplated by this Agreement; and (b) following the Closing,
the indemnification provisions of this Article VIII shall be the sole and
exclusive monetary remedies of the parties hereto for any breach of any
Pre-Closing Covenant or any Post-Closing Covenant.

          Section 8.07. Additional Indemnification Provisions.

          (a) AIG, AHAC and TRH agree, for themselves and on behalf of their
respective Affiliates and Representatives, that with respect to each
indemnification obligation set forth in Article VIII, any Transaction Agreement
or any other document executed or delivered in connection with the Closing: (i)
each such obligation shall be calculated on an After-Tax Basis, (ii) all Losses
shall be net of any Eligible Insurance Proceeds, (iii) in no event shall an
Indemnifying Party have any liability to an Indemnified Party for: (A) any
Losses to the extent arising from special circumstances of the Indemnified Party
that were not communicated prior to the date hereof by the Indemnified Party to
the Indemnifying Party, (B) any punitive or special damages other than punitive
or special damages recovered by third parties in connection with a Third Party
Claim, (C) any Losses to the extent not the probable and reasonably foreseeable
result of any breach by the Indemnifying Party of a representation and warranty
or covenant contained in this Agreement (provided that this clause (C) shall not
apply to any Losses that are recovered by third parties in connection with a
Third Party Claim), (D) any damages solely attributable to diminution of value
or lost profits to the extent constituting damages in excess of the difference
between the value of what the Indemnified Party received in the transaction
contemplated by this Agreement and the value of what the Indemnified Party
should have received in the transaction contemplated by the Agreement if there
had been no breach of the representation and warranty or covenant by the
Indemnifying Party for which breach the Indemnified Party is seeking
indemnification and (E) any Losses to the extent incurred in connection with a
party’s assertion, enforcement, dispute or resolution of its indemnification or
other rights under this Agreement or the collection of any amounts payable to a
party hereto under this Agreement.

          (b) Any amount payable by an Indemnifying Party pursuant to this
Article VIII shall be paid promptly and payment shall not be delayed pending any
determination of Eligible Insurance Proceeds. In any case where an Indemnified
Party recovers from a third Person any Eligible Insurance Proceeds or any other
amount in respect of any Loss for which an Indemnifying Party has actually
reimbursed it pursuant to this Article VIII, such Indemnified Party shall
promptly pay over to the Indemnifying Party the amount of such Eligible
Insurance Proceeds, but not in excess of the sum of (i) any amount previously
paid by the Indemnifying Party to or on behalf of the Indemnified Party in
respect of such claim and (ii) any amount expended by the Indemnifying Party in
pursuing or defending any claim arising out of such matter.

          (c) If any portion of Losses to be reimbursed by the Indemnifying
Party may be covered, in whole or in part, by third party insurance coverage,
the Indemnified Party shall promptly give notice thereof to the Indemnifying
Party (a “Notice of Insurance”). If the

44

--------------------------------------------------------------------------------



Indemnifying Party so requests within one hundred and eighty (180) days after
receipt of a Notice of Insurance, the Indemnified Party shall use its
commercially reasonable efforts to collect the maximum amount of insurance
proceeds thereunder, in which event all such proceeds actually received, net of
costs reasonably incurred by the Indemnified Party in seeking such collection,
shall be considered “Eligible Insurance Proceeds.”

          Section 8.08. Mitigation. Each of the parties hereto agrees to take
all reasonable steps to mitigate their respective Losses upon and after becoming
aware of any event or condition which would reasonably be expected to give rise
to any Losses that are indemnifiable hereunder.

          Section 8.09. Contribution for Securities Law Violations.

          (a) If the indemnification provided for in this Article VIII is
unavailable to an Indemnified Party with respect to Section 8.02(a)(iii) or
Section 8.03(a)(iii) or insufficient in respect of any Losses referred to
therein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of TRH on the one hand and of AIG or AHAC, respectively, or
underwriter, selling broker, dealer or similar securities professional, as the
case may be, on the other hand, in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of TRH on the one hand and of AIG or AHAC,
respectively, or underwriter, selling broker, dealer or similar securities
professional, as the case may be, on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by TRH, by AIG or AHAC or by the underwriter,
selling broker, dealer or similar securities professional and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

          (b) TRH, AIG and AHAC agree that it would not be just and equitable if
contribution pursuant to this Section 8.09 were determined by pro rata
allocation (even if AIG and AHAC or the underwriters were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such Action or claim.
Notwithstanding the provisions of this Section, none of AIG, AHAC or
underwriter, selling broker, dealer or similar securities professional shall be
required to contribute any amount in excess of the amount by which (i) in the
case of AIG and AHAC, respectively, the net proceeds received by AIG or AHAC,
respectively, from the sale of the Shares or (ii) in the case of an underwriter,
selling broker, dealer or similar securities professional, the total price at
which the Shares purchased by it and distributed to the public were offered to
the public exceeds, in any such case, the amount of any damages that AIG or such
underwriter, selling broker, dealer or similar securities professional has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person

45

--------------------------------------------------------------------------------



who was not guilty of such fraudulent misrepresentation. The obligations to
contribute pursuant to this Section 8.09 of the Indemnified Persons are several
and not joint.

          Section 8.10. Ancillary Agreements. Notwithstanding anything to the
contrary in Section 8.02 and Section 8.03, indemnification with respect to any
matter set forth in an Ancillary Agreement, if any, shall be governed by the
terms of such Ancillary Agreement to the extent that indemnification is provided
in such Ancillary Agreement.

ARTICLE IX

GENERAL PROVISIONS

          Section 9.01. Expenses. Except as may be otherwise specified in this
Agreement and the other Transaction Agreements, all costs and expenses,
including fees and disbursements of counsel, financial advisers and accountants,
incurred in connection with this Agreement and the other Transaction Agreements
and the transactions contemplated by this Agreement and the other Transaction
Agreements shall be paid by the Person incurring such costs and expenses,
whether or not the Closing shall have occurred.

          Section 9.02. Notices. All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following respective addresses (or at such
other address for a party hereto as shall be specified in a notice given in
accordance with this Section 9.02):

          (i) if to TRH:

Transatlantic Holdings, Inc. 80 Pine Street, New York, NY 10005 Attention: Gary
A. Schwartz   SVP and General Counsel Facsimile: (212) 248-0965   with a copy
to:   Gibson, Dunn & Crutcher LLP. 200 Park Avenue New York, New York 10017
Attention: Lois Herzeca, Esq.   Andrew Fabens, Esq. Facsimile: (212) 351-5218


46

--------------------------------------------------------------------------------



          (ii) if to AIG:

American International Group, Inc. 70 Pine Street New York, New York 10270
Attention: General Counsel Facsimile: (212) 425-2175   with a copy to:  
Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 Attention:
Stephen M. Kotran, Esq.   Robert E. Buckholz Jr., Esq. Facsimile: (212) 558-3588


          (iii) if to AHAC:

American Home Assurance 175 Water Street New York, New York 10038 Attention:
General Counsel Facsimile: (212) 458-7080   with a copy to:   Sullivan &
Cromwell LLP 125 Broad Street New York, New York 10004 Attention: Stephen M.
Kotran, Esq.   Robert E. Buckholz Jr., Esq. Facsimile: (212) 558-3588


          Section 9.03. Public Announcements. No party hereto or any Affiliate
or Representative of such party shall issue or cause the publication of any
press release or public announcement or otherwise communicate with any news
media in respect of the Transaction Agreements or the transactions contemplated
by the Transaction Agreement without the prior written consent of the other
parties hereto (which consent shall not be unreasonably withheld, conditioned or
delayed), except as may be required by Law or applicable securities exchange
rules, in which the case the party hereto required to publish such press release
or public announcement shall allow the other parties hereto a reasonable
opportunity to comment on such press release or public announcement in advance
of such publication. Prior to the Closing, none of the parties hereto, nor any
of their respective Affiliates or Representatives, shall make any disclosure
concerning plans or intentions relating to the customers or employees of, or
other Persons with significant business relationships with, TRH or any of the
Company Subsidiaries without first obtaining the prior written approval of the
other parties hereto, which approval shall not be unreasonably withheld,
conditioned or delayed.

47

--------------------------------------------------------------------------------



          Section 9.04. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to any party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties hereto as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

          Section 9.05. Entire Agreement. Except as otherwise expressly provided
in this Agreement or any other Transaction Agreement, this Agreement and the
other Transaction Agreements constitute the entire agreement of the parties
hereto with respect to the subject matter of this Agreement and the other
Transaction Agreements and supersedes all prior agreements and undertakings,
both written and oral.

          Section 9.06. Assignment. Except as otherwise expressly set forth
herein, this Agreement shall not be assigned, in whole or in part, by operation
of law or otherwise without the prior written consent of the parties hereto;
provided, however, that no such assignment shall release TRH, AIG or AHAC from
any liability or obligation under this Agreement. Any attempted assignment in
violation of this Section 9.06 shall be void. This Agreement shall be binding
upon, shall inure to the benefit of, and shall be enforceable by the parties
hereto and their permitted successors and assigns.

          Section 9.07. No Third Party Beneficiaries. Except as provided in
Section 3.06 with respect to AIG Releasees and TRH Releasees, in Section 3.07
with respect to any AIG Guaranty, in Section 3.08(e) with respect to any AIG
Licensed Party or TRH Licensed Party, in Section 3.09(a) with respect to the
release of AIG’s Affiliates for claims relating to certain insurance policies
and in Section 3.09(b) with respect to the reimbursement of Affiliates of AIG
for increased costs relating to certain insurance policy claims by TRH, in
Section 3.10(b) with respect to D&O Indemnified Persons, in Section 3.10(a) with
respect to AIG Designees, in Section 3.18 with respect to any AIG Signatory or
TRH Signatory, and in Article VIII with respect to AIG Indemnified Parties and
TRH Indemnified Parties, this Agreement is for the sole benefit of the parties
hereto and their successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

          Section 9.08. Amendment; Waiver. No provision of this Agreement may be
amended, supplemented or modified except by a written instrument signed by all
of the parties thereto. No provision of this Agreement may be waived except by a
written instrument signed by the party against whom the waiver is to be
effective. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

48

--------------------------------------------------------------------------------



          Section 9.09. Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.

          (a) This Agreement and all transactions contemplated by this
Agreement, including the arbitration provision of Section 3.04(d) relating to
any Dispute, and all claims and defenses arising out of or relating to any such
transaction or agreement or the formation, breach, termination or validity of
any such agreement, shall in all respects be governed by, and construed in
accordance with, the Laws of the State of Delaware without giving effect to any
conflicts of Law principles of such state that would apply to the Laws of
another jurisdiction.

          (b) Each of AIG, AHAC and TRH irrevocably and unconditionally:

     (i) submits for itself and its property to the exclusive jurisdiction of
the Delaware Court of Chancery, or if the Delaware Court of Chancery lacks
jurisdiction of the subject matter, the United States District Court for the
District of Delaware, or if both the Delaware Court of Chancery and the United
States District Court for the District of Delaware lack jurisdiction of the
subject matter, any court of competent jurisdiction sitting in the State of
Delaware, in any Action directly or indirectly arising out of or relating to
this Agreement, the transactions contemplated by this Agreement, or the
formation, breach, termination or validity of this Agreement; and agrees that
all claims in respect of any such Action shall be heard and determined solely in
such court;

     (ii) consents that any such Action may and shall be brought in such court
and waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in such court or that such court is an
inconvenient forum for the Action and agrees not to assert, plead or claim the
same;

     (iii) agrees that the final judgment of such court shall be enforceable in
any court having jurisdiction over the relevant party or any of its assets;

     (iv) irrevocably waives any right to remove any such Action from the
Delaware Court of Chancery to any federal court;

     (v) agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 9.02; and

     (vi) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the applicable rules of
procedure.

          (c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE FORMATION,
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. EACH

49

--------------------------------------------------------------------------------



OF AIG, AHAC AND TRH CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH OF AIG, AHAC AND TRH UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF AIG, AHAC AND TRH MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF AIG, AHAC AND TRH HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 9.09. AIG, AHAC OR TRH MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

          Section 9.10. Rules of Construction. Interpretation of this Agreement
shall be governed by the following rules of construction: (a) words in the
singular shall be held to include the plural and vice versa, and words of one
gender shall be held to include the other gender as the context requires; (b)
references to the terms, Preamble, Recitals, Article, Section, paragraph, Annex,
Schedule and Exhibit are references to the Preamble, Recitals, Articles,
Sections, paragraphs, Annexes, Schedules and Exhibits to this Agreement unless
otherwise specified; (c) references to “$” shall mean U.S. dollars; (d) the word
“including” and words of similar import shall mean “including without
limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) the words “herein,” “hereof,” “hereunder” or “hereby” and similar
terms, are to be deemed to refer to this Agreement as a whole and not to any
specific Section; (g) the headings are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement; (h) this
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted; (i) if a word or phrase is defined, the other
grammatical forms of such word or phrase have a corresponding meaning; (j)
references to any statute, listing rule, rule, standard, regulation or other law
include a reference to (A) the corresponding rules and regulations and (B) each
of them as amended, modified, supplemented, consolidated, replaced or rewritten
from time to time; and (k) references to any section of any statute, listing
rule, rule, standard, regulation or other law include any successor to such
section.

          Section 9.11. Specific Performance. Subject to Section 3.08(g) and
Section 3.17(e), (a) the parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached, (b)
it is accordingly agreed, without the necessity of posting bond or other
undertaking, that the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Agreement,
this being in addition to any other remedy to which such party is entitled at
Law or in equity and (c) in the event that any Action is brought in equity to
enforce the provisions of this Agreement, no party hereto shall allege, and each
party hereto waives the defense or counterclaim that there is an adequate remedy
at Law.

          Section 9.12. Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties to each such agreement in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall

50

--------------------------------------------------------------------------------



constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be as effective as delivery
of a manually executed counterpart of this Agreement.

51

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed on the date first written above by their respective duly authorized
officers.

  AMERICAN INTERNATIONAL GROUP, INC.       By /s/ Philip M. Jacobs     Name:
Philip M. Jacobs     Title: Senior Vice President – Divestitures     AMERICAN
HOME ASSURANCE COMPANY       By /s/ Robert S. H. Schimek     Name: Robert S. H.
Schimek     Title: Senior Vice President, Chief       Financial Officer and
Treasurer     TRANSATLANTIC HOLDINGS, INC.       By /s/ Robert F. Orlich    
Name: Robert F. Orlich     Title: Chairman, President and Chief       Executive
Officer


[Signature Page to the Master Separation Agreement]

--------------------------------------------------------------------------------



EXHIBIT A

DEFINITIONS

          “AAA” shall have the meaning set forth in Section 3.04(d)(ii).

          “Access Termination Date” means the date of the six-year anniversary
of the date of the First Time of Delivery, provided, however, that (i) in the
event that the Access Termination Date is within 3 years of the last quadrennial
insurance regulatory examination, such Access Termination Date shall be extended
with respect to any offices, properties, books, data (financial or otherwise),
files, information and records related to such examination until the date which
is three years from the date of such examination and (ii) with respect to tax
matters, such date shall be extended until the expiration of the applicable
statute of limitations, taking into account any extensions thereof.

          “Action” means any claim, action, suit, arbitration or proceeding by
or before any Governmental Authority or arbitral body.

          “Affected Master Lease” shall have the meaning set forth in Section
3.23(c).

          “Affiliate” means, with respect to any specified Person, any other
Person that, at the time of determination, directly or indirectly through one or
more intermediaries, Controls, is Controlled by or is under common Control with
such specified Person. For purposes of this Agreement, (i) none of (A) the FRBNY
or the U.S. Department of the Treasury or their respective Representatives, (B)
the AIG Credit Facility Trust, (C) any insurance regulatory authority, (D) the
IRS or any other tax authority or (E) any other Person controlled by any of the
foregoing, or (F) TRH and the Company Subsidiaries shall be deemed Affiliates of
AIG and its Affiliates and (ii) AIG and its Affiliates shall not be deemed to be
Affiliates of TRH and the Company Subsidiaries.

          “After-Tax Basis” means that, in determining the amount of the payment
necessary to indemnify any party against, or reimburse any party for, Losses,
the amount of such Losses shall be determined net of any tax benefit derived (or
reasonably expected to be derived) by the Indemnified Party (or any Affiliate
thereof) as the result of sustaining or paying such Losses (including as the
result of facts or circumstances due to which the Indemnified Party sustained or
paid such Losses). Such tax benefits shall be computed assuming that any such
tax benefits are fully utilized in the taxable period during which such Losses
are sustained or paid.

          “Agreement” shall have the meaning set forth in the Preamble.

          “AHAC” shall have the meaning set forth in the Preamble.

          “AHAC Shares” shall have the meaning set forth in the Recitals.

          “AIG” shall have the meaning set forth in the Preamble.

          “AIG Auditors” shall have the meaning set forth in Section 3.15(a).

A-1

--------------------------------------------------------------------------------



          “AIG Beneficiary” shall have the meaning set forth in Section 3.18.

          “AIG Credit Facility Trust” means AIG Credit Facility Trust
established by the FRBNY for the sole benefit of the United States Treasury
pursuant to the AIG Credit Facility Trust Agreement made on January 16, 2009 by
and among the FRBNY and Jill M. Considine, Chester B. Feldberg and Douglas L.
Foshee.

          “AIG Designee” shall have the meaning set forth in Section 3.10(a).

          “AIG Disclosure Portions” means any portions of the Registration
Statement, the Prospectus or any other document or report filed with the SEC in
connection with the Offering, including any amendment or supplement thereto, to
the extent (but only to the extent) that such portions include information that
is (i) furnished in writing by AIG to TRH expressly for use therein and (ii) not
amended, supplemented or modified by TRH or any Company Subsidiary or any of
their respective Representatives; and shall include the information listed in
Schedule IV of the Underwriting Agreement (information furnished to TRH by AIG
and/or AHAC).

          “AIG Guaranty” shall have the meaning set forth in Section 3.07(a).

          “AIG Indemnified Parties” shall have the meaning set forth in Section
8.03(a).

          “AIG Licensed Party” or “AIG Licensed Parties” shall have the meaning
set forth in Section 3.08(e).

          “AIG Materials” shall have the meaning set forth in Section 3.08(c).

          “AIG Names and Marks” shall have the meaning set forth in Section
3.08(a).

          “AIG Releasee” shall have the meaning set forth in Section 3.06.

          “AIG Shares” shall have the meaning set forth in the Recitals.

          “AIG Signatory” shall have the meaning set forth in Section 3.18.

          “AIG’s Nonqualified Plans” shall have the meaning set forth in Section
3.11(f).

          “AIG’s Pension Plan” shall have the meaning set forth in Section
3.11(b)(i).

          “AIG’s Pension Plan Actuary” shall have the meaning set forth in
Section 3.11(b)(iii).

          “AIG’s UK Pension Plan” shall have the meaning set forth in Section
3.11(c)(i).

          “Ancillary Agreements” means the Underwriting Agreement, the Rights
Agreement, the Transition Services Agreement, the Stockholders Agreement and the
Hold Harmless Agreement(s).

          “Archived Files” shall have the meaning set forth in Section 3.13(b).

A-2

--------------------------------------------------------------------------------



          “Beneficial Ownership”, “Beneficial Owner” and “Beneficially Own”
refer to ownership by any Person who, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
(i) voting power which includes the power to vote, or to direct the voting of,
such security; and/or (ii) investment power which includes the power to dispose,
or to direct the disposition of, such security; and shall otherwise be
interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the SEC under the Exchange Act; provided that, for
purposes of determining Beneficial Ownership, a Person shall be deemed to be the
Beneficial Owner of any securities which may be acquired by such Person
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of 60 days, the satisfaction of any conditions, the occurrence of any
event or any combination of the foregoing) pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise.

          “Benefit Plan” means all: (i) “employee benefit plans,” as defined in
Section 3(3) of ERISA, and (ii) incentive, profit-sharing, stock option, stock
purchase, other equity-based, employment, consulting, compensation, vacation or
other leave, change in control, retention, supplemental retirement, severance,
health, medical, disability, life insurance, deferred compensation and other
employee compensation and benefit plans, programs and agreements, in each case
established or maintained by TRH, AIG or any of their respective Affiliates or
to which TRH, AIG or any of their respective Affiliates contributes or is
obligated to contribute, for the benefit of any Employees, except for any such
plans maintained in countries with less than fifteen (15) employees.

          “Benefits Transition Date” shall have the meaning set forth in Section
3.11(a).

          “Business” means the business conducted by TRH and the Company
Subsidiaries as of the date hereof.

          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which commercial banks in the City of New York, New York are required or
authorized by Law to remain closed.

          “Capital Stock” means capital stock or other type of equity interest
in (as applicable) a

Person.

          “Change of Control” of a Person (the “COC Person”) shall mean the
occurrence of one of the following events: (a) if any Person shall acquire
beneficial ownership of more than 50% of the voting securities of such COC
Person then issued and outstanding, (b) the consummation of a merger,
consolidation, binding share exchange or other business combination of such COC
Person into or with another Person in which the stockholders of such COC Person
immediately prior to the consummation of such transaction shall own less than
50% of the voting securities of the surviving person (or the parent of the
surviving person where the surviving person is wholly owned by the parent
person) immediately following the consummation of such transaction or (c) the
consummation of the sale, transfer, lease or other disposition (but not
including a transfer, lease or other disposition by pledge or mortgage to a bona
fide lender) of all or substantially all of the assets of such COC Person.

A-3

--------------------------------------------------------------------------------



          “Chicago Sublease” shall have the meaning set forth in Section
3.23(a).

          “Closing” shall have the meaning set forth in the Recitals.

          “Closing Date” shall mean 12:01 a.m., New York City time, on the date
of the Closing.

          “Code” means the United States Internal Revenue Code of 1986.

          “Commerce & Industry Insurance Company of Canada Savings Plan” shall
have the meaning set forth in Section 3.11(e).

          “Common Stock” shall have the meaning set forth in the Recitals.

          “Company Benefit Plans” shall mean those Benefit Plans that are
sponsored by TRH or any of the Company Subsidiaries.

          “Company Subsidiaries” means the Subsidiaries of TRH.

          “Confidential Information” shall have the meaning set forth in Section
3.17(a).

          “Consent Deadline” shall have the meaning set forth in Section
3.23(c).

          “Consolidated Period” means any financial reporting period or part
thereof for which TRH’s financial results are consolidated with AIG’s
consolidated financial results.

          “Contract” means any contract, agreement, undertaking, indenture,
commitment, loan, consent, note or other legally binding obligation, whether
written or oral.

          “Contributions” shall have the meaning set forth in Section 3.11(d).

          “Control” means, as to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. The terms “Controlled
by”, “under common Control with” and “Controlling” shall have correlative
meanings. For the purposes of this Agreement, AIG shall be deemed not to be
Controlled by any Person.

          “Credit Agreement” shall have the meaning set forth in Section 3.20.

          “Credit Card Program” means AIG’s Citibank MasterCard and Visa
Corporate Credit Card Programs.

          “Dispute” shall have the meaning set forth in Section 3.04(d).

          “D&O Indemnified Person” shall have the meaning set forth in Section
3.10(b).

          “Eligible Insurance Proceeds” shall have the meaning set forth in
Section 8.07(c).

          “Employees” means (i) each person who as of the First Time of Delivery
is an active employee of TRH or any of the Company Subsidiaries and (ii) each
person who is an employee

A-4

--------------------------------------------------------------------------------



of TRH or any of the Company Subsidiaries as of the First Time of Delivery who
is absent from employment due to illness, vacation, injury, military service or
other authorized absence (including an employee who is “disabled” within the
meaning of the short-term disability plan currently in place for TRH and the
Company Subsidiaries, or who is on approved leave under the Family and Medical
Leave Act). For purposes of Sections 3.11(b), (c), (e), (f) and (i), “Employees”
shall also mean each former employee of TRH or any of the Company Subsidiaries
(or any predecessors, as the context requires); provided, however, that on the
last day of the former employee’s employment that was eligible for service
credit under any AIG benefit plan, such former employee was employed by TRH or
any of the Company Subsidiaries.

          “Equity Period” means any financial reporting period or part thereof
for which AIG accounts or reasonably expects to account for its investment in
TRH using the equity method.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “Exit Date” shall have the meaning set forth in Section 3.23(c).

          “finally determined” shall have the meaning set forth in Section 8.05.

          “FINRA” means the Financial Industry Regulatory Authority or its
predecessor entities, the National Association of Securities Dealers, Inc. or
NYSE Regulation LLC, as applicable.

          “First Time of Delivery” shall have the meaning set forth in the
Underwriting Agreement.

          “FRBNY” means the Federal Reserve Bank of New York.

          “FRBNY Liens” shall have the definition set forth in the definition of
“Permitted Liens”.

          “GAAP” means United States generally accepted accounting principles.

          “Governmental Authority” means any domestic or foreign governmental,
legislative, judicial, administrative or regulatory authority, agency,
commission, body, court, association (including the NAIC) or entity.

          “Governmental Order” means any order, writ, judgment, injunction,
decree or award entered by or with any Governmental Authority.

          “Hold Harmless Agreement” shall have the meaning set forth in the
Recitals.

          “Indemnified Party” shall have the meaning set forth in Section
8.04(a).

          “Indemnifying Party” shall have the meaning set forth in Section
8.04(a).

          “Independent Actuary” shall have the meaning set forth in Section
3.11(b)(iii).

A-5

--------------------------------------------------------------------------------



          “Insurance Agreement” means (a) any reinsurance or retrocession
Contracts between AIG or any of its Affiliates, on the one hand, and TRH or any
Company Subsidiary, on the other hand, (b) any insurance policies purchased or
obtained by TRH or any Company Subsidiary from AIG or any of its Affiliates,
which policy solely provides coverage to TRH or any Company Subsidiary, and (c)
any other Contracts entered into in connection with any insurance, reinsurance
or retrocession Contracts contemplated by clauses (a) or (b) of this definition.

          “Insurance Contract” means any insurance policy, binder, slip or
contract or reinsurance treaty, contract, binder or slip issued by an Insurance
Subsidiary in connection with the Business.

          “Insurance Subsidiary” means each Company Subsidiary that is an
insurance company.

          “Intellectual Property” means: all intellectual property, whether
protected or arising under the laws of the United States or any other
jurisdiction, including the following: (a) patents, patent applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, renewals, extensions and reexaminations thereof, all
patents that may issue on such applications, documented unpatented invention
disclosures and all rights therein provided by international treaties or
conventions, (b) trademarks, service marks, trade dress, logos, Internet domain
names, any and all common law rights thereto, and registrations and applications
for registration thereof, all rights therein provided by international treaties
or conventions and all reissues, extensions and renewals of any of the foregoing
(“Trademarks”), (c) copyrightable works, copyrights, whether or not registered,
and registrations and applications for registration thereof, and all rights
therein provided by international treaties or conventions and (d) proprietary
information, including trade secrets, processes and know-how.

          “Intercompany Agreements” shall have the meaning set forth in Section
3.05.

          “IRS” means the U.S. Internal Revenue Service.

          “Knowledge” of a Person means in the case of TRH, the actual knowledge
of any Person listed on Annex I, subject to the subject matter limitations set
forth in such schedule.

          “Landlord” shall have the meaning set forth in Section 3.23(c).

          “Law” means any federal, state, local or foreign law, statute or
ordinance, or any rule, regulation, judgment, order, writ, injunction, ruling,
decree or agency requirement of any Governmental Authority.

          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, lien or charge of any kind.

          “Litigation Hold” means the scope of documents and records whose
preservation is mandated by a document retention notice issued in connection
with any litigation, arbitration, mediation (or other form of dispute
resolution), third-party subpoena or regulatory inquiry.

          “Losses” means any and all losses, damages, reasonable costs,
reasonable expenses, liabilities, settlement payments, awards, judgments, fines,
obligations, claims and deficiencies of any kind.

A-6

--------------------------------------------------------------------------------



          “Master Lease” shall have the meaning set forth in Section 3.23(c).

          “NAIC” means the National Association of Insurance Commissioners.

          “New York Sublease” shall have the meaning set forth in Section
3.23(a).

          “Notice of Dispute” shall have the meaning set forth in Section
3.04(d)(i).

          “Notice of Insurance” shall have the meaning set forth in Section
8.07(c).

          “Offering” shall have the meaning set forth in the Recitals.

          “Ordinary Course of Business” with respect to a Person means the
ordinary course of business of such Person, consistent with past practice,
subject to such changes by such Person and/or its Affiliates as are reasonably
necessary in light of the then current operating conditions and developments
with respect to such Person and/or its Affiliates.

          “Organizational Documents” means, with respect to any corporation, its
articles or certificate of incorporation and by-laws and, with respect to any
other type of entity, its organizational documents.

          “Pension Calculation Notice” shall have the definition set forth in
Section 3.11(b)(iii).

          “Pension Plan Participants” shall have the meaning set forth in
Section 3.11(b)(i).

          “Pension Plan Transfer Amount” shall have the meaning set forth in
Section 3.11(b)(ii).

          “Pension Plan Transfer Date” shall have the meaning set forth in
Section 3.11(b)(v).

          “Permitted Liens” means the following Liens: (a) Liens that secure
debt that is reflected on the Reference Balance Sheet; (b) Liens for taxes,
assessments or other governmental charges or levies that are not yet due or
payable or that are being contested in good faith by appropriate proceedings;
(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen and other Liens imposed by Law for amounts not yet due;
(d) Liens incurred or deposits made to a Governmental Authority in connection
with a governmental authorization, registration, filing, license, permit or
approval; (e) Liens incurred or deposits made in the Ordinary Course of Business
in connection with workers’ compensation, unemployment insurance or other types
of social security; (f) defects of title, easements, rights-of-way, covenants,
restrictions and other similar charges or encumbrances not materially
interfering with the ordinary conduct of business or which are shown by a
current title report or other similar report or listing previously provided or
made available to TRH or any Company Subsidiary; (g) Liens not created by TRH or
any of the Company Subsidiaries that affect the underlying fee interest of any
leased real property of TRH and the Company Subsidiaries; (h) Liens incurred in
the Ordinary Course of Business securing obligations or liabilities that are not
individually or in the aggregate material to the relevant asset or property,
respectively; (i) gaps in the chain of title evident from the records of the
relevant Governmental Authority maintaining such records; (j) all licenses,
agreements, settlements, consents, covenants not to assert and other
arrangements entered into in the Ordinary Course of Business; (k) zoning,
building and other generally

A-7

--------------------------------------------------------------------------------



applicable land use restrictions; (l) Liens that have been placed by a third
party on the fee title of the real property constituting the leased real
property or real property over which TRH or any of the Company Subsidiaries have
easement rights; (m) any set of facts an accurate up-to-date survey would show;
provided, however, that such facts do not materially interfere with the present
use of the relevant owned real property or leased real property by TRH or the
Company Subsidiaries, respectively; (n) leases or similar agreements affecting
the owned real properties of TRH or the Company Subsidiaries, provided that such
leases and agreements have been provided or made available to AIG or any of its
Affiliates; (o) Liens or other restrictions on transfer imposed by applicable
insurance Laws; (p) pledges or other collateral assignments of assets, including
by means of a credit for reinsurance trust, to or for the benefit of cedents
under reinsurance written by an Insurance Subsidiary, for purposes of statutory
accounting credit; (q) Liens granted under securities lending and borrowing
agreements, repurchase and reverse repurchase agreements and derivatives entered
into in the Ordinary Course of Business; (r) clearing and settlement Liens on
securities and other investment properties incurred in the ordinary course of
clearing and settlement transactions in such securities and other investment
properties and holding of legal title or other interests in securities or other
investment properties by custodians or depositories in the Ordinary Course of
Business; and (s) any Liens created by (x) the Guarantee and Pledge Agreement,
dated as of September 22, 2008 (as may be amended, modified, or supplemented
from time to time), between AIG and the FRBNY, (y) the Credit Agreement, dated
as of September 22, 2008 (as may be amended, modified or supplemented from time
to time), between AIG and the FRBNY or (z) any other Contract with, or entered
into at the direction of, the FRBNY or the U.S. Department of the Treasury (the
foregoing (x), (y) and (z) collectively, the “FRBNY Liens”).

          “Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

          “Post-Closing Covenants” shall have the meaning set forth in Section
8.01.

          “Post-Closing Invoice” shall have the meaning set forth in Section
3.04(b).

          “Pre-Closing Covenants” shall have the meaning set forth in Section
8.01.

          “Prospectus” means the prospectus (including any preliminary
prospectus and any final prospectus) included in the Registration Statement, as
amended or supplemented by any free writing prospectus, whether or not required
to be filed with the SEC, prospectus supplement with respect to the terms of the
Offering of any portion of the Shares covered by the Registration Statement and
by all other amendments and supplements to the prospectus, and all material
incorporated by reference in such prospectus.

          “Reference Balance Sheet” means the unaudited consolidated balance
sheet of TRH and the Company Subsidiaries as of March 31, 2009.

          “Registration Statement” shall have the meaning set forth in the
Recitals.

          “Rejected Sublease” shall have the meaning set forth in Section
3.23(b).

A-8

--------------------------------------------------------------------------------



          “Rejected Subleased Premises” shall have the meaning set forth in
Section 3.23(c).

          “Related Documents” means with respect to the TRH Notes (i) the
Indenture, dated December 14, 2005, between TRH and The Bank of New York, (ii)
the First Supplemental Indenture, dated December 14, 2005, between TRH and The
Bank of New York, (iii) the Registration Rights Agreement, dated February 2,
2006, among AIG, certain of its Affiliates and TRH, (iv) the Letter Agreement
among AIG, certain of its Affiliates and TRH, (v) all other instruments,
agreements and other documents executed and delivered in connection therewith
that are material thereto and in effect, and (vi) any amendments, supplements,
waivers or other modifications to any of the foregoing.

          “Reporting Period” means any Consolidated Period or any Equity Period.

          “Representative” of a Person means the directors, officers, employees,
advisers, agents, consultants, accountants, investment bankers or other
representatives of such Person and of such Person’s Affiliates.

          “Restated Certificate of Incorporation of TRH” shall mean the Restated
Certificate of Incorporation of TRH attached hereto as Exhibit H.

          “Rights Agreement” shall have the meaning set forth in the Recitals.

          “Schedule 3.18 Contracts” shall have the meaning set forth in Section
3.18.

          “SEC” shall have the meaning set forth in the Recitals.

          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

          “Self-Regulatory Organization” means FINRA or any other association,
commission, board or agency that is not a Governmental Authority but is charged
with the supervision or regulation of brokers, dealers, securities underwriting
or trading, stock exchanges, commodities exchanges, insurance companies or
agents, investment companies, or investment advisers or to the jurisdiction of
which the TRH or the Company Subsidiaries is otherwise subject.

          “Self-Regulatory Organization Approval” means any consent, approval,
license, permit, order, qualification or authorization of, or registration with
or other action by, or any filing with or notification to, any Self-Regulatory
Organization.

          “Shares” shall have the meaning set forth in the Recitals.

          “Special Contribution” shall have the meaning set forth in Section
3.11(c)(iv).

          “Stockholders Agreement” shall have the meaning set forth in the
Recitals.

          “Sublease” or “Subleases” shall have the meaning set forth in Section
3.23(a) .

          “Subleased Premises” shall have the meaning set forth in Section
3.23(c).

A-9

--------------------------------------------------------------------------------



          “Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) (a) the issued and outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors (or a majority of another
body performing similar functions) of such corporation or other Person
(irrespective of whether at the time Capital Stock of any other class or classes
of such corporation or other Person shall or might have voting power upon the
occurrence of any contingency), (b) more than 50% of the interest in the capital
or profits of such partnership, joint venture or limited liability company or
(c) more than 50% of the beneficial interest in such trust or estate, is at the
time of determination directly or indirectly Beneficially Owned or Controlled by
such Person.

          “Tax” or “Taxes” means all income, excise, gross receipts, premium, ad
valorem, sales, use, employment, franchise, profits, gains, property, transfer,
payroll, stamp taxes or other taxes, (whether payable directly or by
withholding) imposed by any United States (or any of its political subdivisions)
Tax Authority and any material tax imposed by a Tax Authority (other than the
United States or any of its political subdivisions), together with any interest
and any penalties thereon or additional amounts with respect thereto.

          “Tax Authority” means any Governmental Authority having jurisdiction
over the assessment, determination, collection, or imposition of any Tax.

          “Third Party Claim” shall have the meaning set forth in Section
8.04(a).

          “Toronto Sublease” shall have the meaning set forth in Section
3.23(a).

          “Trademarks” shall have the meaning set forth in the definition of
“Intellectual Property.”

          “Transaction Agreements” means, collectively, this Agreement and the
Ancillary Agreements.

          “Transition Services Agreement” shall have the meaning set forth in
the Recitals.

          “TRH” shall have the meaning set forth in the Preamble.

          “TRH Auditors” shall have the meaning set forth in Section 3.15(a).

          “TRH Beneficiary” shall have the meaning set forth in Section 3.18.

          “TRH Employer” shall have the meaning set forth in Section 3.11(c)(i).

          “TRH Indemnified Parties” shall have the meaning set forth in Section
8.02(a).

          “TRH Licensed Party” or “TRH Licensed Parties” shall have the meaning
set forth in Section 3.08(e).

          “TRH Materials” shall have the meaning set forth in Section 3.08(f).

          “TRH Names and Marks” shall have the meaning set forth in Section
3.08(a).

A-10

--------------------------------------------------------------------------------



          “TRH Notes” means the 5.75% Senior Notes of TRH due December 14, 2015.

          “TRH Pension Reimbursement Amount” shall have the meaning set forth in
Section 3.11(d).

          “TRH Proportionate Share” shall have the meaning set forth in Section
3.11(d).

          “TRH Releasee” shall have the meaning set forth in Section 3.06.

          “TRH Signatory” shall have the meaning set forth in Section 3.18.

          “TRH’s Pension Plan” shall have the meaning set forth in Section
3.11(b)(i).

          “TRH’s Pension Plan Actuary” shall have the meaning set forth in
Section 3.11(b)(iii).

          “UK Pension Plan Member” shall have the meaning set forth in Section
3.11(c)(i).

          “Underwriter(s)” shall have the meaning set forth in the Underwriting
Agreement.

          “Underwriting Agreement” shall have the meaning set forth in the
Recitals; provided that AIG shall have the right, in its sole discretion, to
designate which firms shall be the Underwriter(s), and which firms shall be the
bookrunners and the co-managers of the Offering.

          “Underwriting Agreement Effective Time” shall mean the time that the
Underwriting Agreement is fully executed by AIG, AHAC, TRH and the
representatives of the Underwriter(s).

A-11

--------------------------------------------------------------------------------